EXECUTION COPY

FIRST AMENDMENT TO AMENDED AND RESTATED TERM LOAN AGREEMENT

FIRST AMENDMENT, dated as of September __, 2003 (this "Amendment"), to the
Amended and Restated Term Loan Agreement, dated as of August 21, 2003 (such
Amended and Restated Term Loan Agreement, as amended, supplemented or otherwise
modified from time to time, the "Term Loan Agreement"), among B&G FOODS HOLDINGS
CORP., a Delaware corporation ("Holdings"), B&G FOODS, INC., a Delaware
corporation (the "Borrower"), the several banks and other financial institutions
or entities from time to time parties to the Term Loan Agreement (the
"Lenders"), LEHMAN BROTHERS INC., as arranger (the "Arranger"), and LEHMAN
COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
"Administrative Agent").

W

I T N E S S E T H:



WHEREAS, Holdings, the Borrower, the Arranger, the Administrative Agent, and
Lehman Commercial Paper Inc., as the Lender, are parties on the date hereof to
the Term Loan Agreement; and

WHEREAS, the parties hereto wish to amend the Term Loan Agreement, and
thereafter certain additional banks and financial institutions will become
Lenders under the Term Loan Agreement as Assignees pursuant to Section 9.6(c) of
the Term Loan Agreement;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, and for other valuable consideration the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1. Definitions. All defined terms used herein shall have the meanings set forth
in the Term Loan Agreement unless otherwise defined herein.

2. Amendment and Restatement of Term Loan Agreement. The Term Loan Agreement is
hereby amended and restated in its entirety in the form attached hereto as
Exhibit A.

3. Other Agents. The following institutions are hereby appointed as Other
Agents, and each such institution hereby accepts such appointment:

Institution

Title

The Bank of New York

Co-Documentation Agent

CIT Lending Services Corporation

Co-Documentation Agent

Fleet National Bank

Syndication Agent

   

 

 



4. Representations; No Default. On and as of the date hereof, and after giving
effect to this Amendment, (i) each of Holdings and the Borrower certifies that
no Default or Event of Default has occurred or is continuing, and (ii) each of
Holdings and the Borrower confirms, reaffirms and restates that the
representations and warranties set forth in Section 3 of the Term Loan Agreement
and in the other Loan Documents are true and correct in all material respects,
provided that the references to the Term Loan Agreement therein shall be deemed
to be references to this Amendment and to the Term Loan Agreement as amended by
this Amendment.

5. Conditions to Effectiveness. This Amendment shall become effective on and as
of the date that:

(a) the Administrative Agent shall have received counterparts of this Amendment,
duly executed and delivered by a duly authorized officer of each of the parties
named on the signature pages hereof; and

(b) the Administrative Agent shall have received an executed Acknowledgment and
Consent, in the form set forth at the end of this Amendment, from each Loan
Party other than the Borrower and Holdings.

6. Limited Amendment. This Amendment shall not be deemed to be a waiver of, or
consent to, or a modification or amendment of, any term or condition of any
other Loan Document or to prejudice any other right or rights which the Lenders
may now have or may have in the future under or in connection with the Term Loan
Agreement or any of the instruments or agreements referred to therein, as the
same may be amended from time to time.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

 

 

 

 

 

 

 





 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

B&G FOODS HOLDINGS CORP.

         

By: /s/ Robert Cantwell

   

Name: Robert Cantwell

   

Title:

         

B&G FOODS, INC.

         

By: /s/ Robert Cantwell

   

Name: Robert Cantwell

   

Title:

         

LEHMAN BROTHERS INC.,
as Arranger

         

By: /s/ Francis Chang

 

Name: Francis Chang

   

Title: Vice President

         

LEHMAN COMMERCIAL PAPER INC., as Administrative Agent and Lender

         

By: /s/ Francis Chang

   

Name: Francis Chang

   

Title: Vice President

           

 

THE BANK OF NEW YORK, as Co-Documentation Agent

         

By: /s/ Frank S. Bridges

   

Name: Frank S. Bridges

   

Title: Vice President

 

 

 

 

 

 

 3




 

CIT LENDING SERVICES CORPORATION, as Co-Documentation Agent

         

By: /s/ John P. Sirico, II          

   

Name:  John P. Sirico, II

   

Title:    Vice President

         

FLEET NATIONAL BANK,
as Syndication Agent

         

By: /s/ Catherine E. Garrity

   

Name:  Catherine E. Garrity

   

Title:     Senior Vice President

 

 

 

 

 

 

 

 

 

4





ACKNOWLEDGMENT AND CONSENT

Each of the undersigned parties to the Amended and Restated Guarantee and
Collateral Agreement, dated as of August 21, 2003 and as amended, supplemented
or otherwise modified from time to time, made by the undersigned in favor of
Lehman Commercial Paper Inc., as Administrative Agent, for the benefit of the
Lenders, hereby (a) consents to the actions contemplated by the First Amendment
to the Amended and Restated Term Loan Agreement, (b) consents to the actions
contemplated by the First Amendment to the Amended and Restated Revolving Credit
Agreement and (c) acknowledges and agrees that the guarantees and grants of
security interests contained in the Guarantee and Collateral Agreement and in
the other Security Documents are, and shall remain, in full force and effect
after giving effect to such First Amendments and all prior modifications to the
Term Loan Agreement and the Revolving Credit Agreement.



BGH HOLDINGS, INC.

By:  /s/ R. Cantwell                   
Title:

BLOCH & GUGGENHEIMER, INC.

By:  /s/ R. Cantwell                   
Title:

POLANER, INC.

By:  /s/ R. Cantwell                   
Title:

TRAPPEY'S FINE FOODS, INC.

By:  /s/ R. Cantwell                   
Title:

MAPLE GROVE FARMS OF VERMONT, INC.

By:  /s/ R. Cantwell                   
Title:

 

 

 

 

 

 

 

5



 

HERITAGE ACQUISITION CORP.

By:  /s/ R. Cantwell                   
Title:

WILLIAM UNDERWOOD COMPANY

By:  /s/ R. Cantwell                   
Title:

ORTEGA HOLDINGS INC. f/k/a
O BRAND ACQUISITION CORP.

By:  /s/ R. Cantwell                   
Title:

LES PRODUITS ALIMENTAIRES JACQUES ET FILS INC.

By:  /s/ R. Cantwell                   
Title:

 

 

 

 

 

 



6



 



EXECUTION COPY

--------------------------------------------------------------------------------

 

$150,000,000

AMENDED AND RESTATED

TERM LOAN AGREEMENT

among

B&G FOODS HOLDINGS CORP.

B&G FOODS, INC.,
as Borrower

The Several Lenders
from Time to Time Parties Hereto,

LEHMAN BROTHERS INC.,
as Arranger

THE BANK OF NEW YORK,
as Co-Documentation Agent

CIT LENDING SERVICES CORPORATION,
as Co-Documentation Agent

FLEET NATIONAL BANK,
as Syndication Agent

And

LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent

Dated as of August 21, 2003

 

--------------------------------------------------------------------------------

 

 







 

 

TABLE OF CONTENTS

Page

SECTION 1. DEFINITIONS

1.1 Defined Terms

1.2 Other Definitional Provisions

SECTION 2. AMOUNT AND TERMS OF TERM LOAN COMMITMENTS

2.1 Term Loan Commitments

2.2 Procedure for Term Loan Borrowing

2.3 Repayment of Term Loans

2.4 Repayment of Term Loans; Evidence of Debt

2.5 Fees, etc.

2.6 Optional Prepayments

2.7 Mandatory Prepayments and Revolving Credit Prepayment

2.8 Conversion and Continuation Options

2.9 Minimum Amounts and Maximum Number of Eurodollar Tranches

2.10 Interest Rates and Payment Dates

2.11 Computation of Interest and Fees

2.12 Inability to Determine Interest Rate

2.13 Pro Rata Treatment and Payments

2.14 Requirements of Law

2.15 Taxes

2.16 Indemnity

2.17 Illegality

2.18 Change of Lending Office

2.19 Substitution of Lenders

SECTION 3. REPRESENTATIONS AND WARRANTIES

3.1 Financial Condition

3.2 No Change

3.3 Corporate Existence; Compliance with Law

3.4 Corporate Power; Authorization; Enforceable Obligations

3.5 No Legal Bar

3.6 No Material Litigation

3.7 No Default

3.8 Ownership of Property; Liens

 

 



 

3.9 Intellectual Property

3.10 Taxes

3.11 Federal Regulations

3.12 Labor Matters

3.13 ERISA

3.14 Investment Company Act; Other Regulations

3.15 Subsidiaries

3.16 Use of Proceeds

3.17 Environmental Matters

3.18 Accuracy of Information, etc.

3.19 Security Documents

3.20 Solvency

3.21 Senior Indebtedness

3.22 Regulation H

SECTION 4. CONDITIONS PRECEDENT

4.1 Initial Conditions

SECTION 5. AFFIRMATIVE COVENANTS

5.1 Financial Statements

5.2 Certificates; Other Information

5.3 Payment of Obligations

5.4 Conduct of Business and Maintenance of Existence, etc.

5.5 Maintenance of Property; Insurance

5.6 Inspection of Property; Books and Records; Discussions

5.7 Notices

5.8 Environmental Laws

5.9 Interest Rate Protection

5.10 Additional Collateral, etc.

5.11 Further Assurances

5.12 Post-Closing Action

SECTION 6. NEGATIVE COVENANTS

6.1 Financial Condition Covenants

6.2 Limitation on Indebtedness

6.3 Limitation on Liens

6.4 Limitation on Fundamental Changes

6.5 Limitation on Disposition of Property

6.6 Limitation on Restricted Payments

6.7 Limitation on Capital Expenditures

6.8 Limitation on Investments

6.9 Limitation on Optional Payments and Modifications of Debt Instruments, etc.

6.10 Limitation on Transactions with Affiliates

6.11 Limitation on Sales and Leasebacks

6.12 Limitation on Changes in Fiscal Periods

6.13 Limitation on Negative Pledge Clauses

6.14 Limitation on Lines of Business

6.15 Limitation on Amendments to Acquisition Documentation

6.16 Limitation on Activities of Holdings

6.17 Limitation on Withdrawal of Reinvestment Deferred Amount

6.18 Limitation on Subsidiaries

SECTION 7. EVENTS OF DEFAULT

SECTION 8. THE ADMINISTRATIVE AGENT; THE ARRANGER; THE OTHER AGENTS

8.1 Appointment

8.2 Delegation of Duties

8.3 Exculpatory Provisions

8.4 Reliance by Administrative Agent

8.5 Notice of Default

8.6 Non-Reliance on Administrative Agent and Other Lenders

8.7 Indemnification

8.8 Administrative Agent in Its Individual Capacity

8.9 Successor Administrative Agent

8.10 Authorization to Release Liens; Other Actions Relating to Security
Documents

8.11 The Arranger; the Other Agents

SECTION 9. MISCELLANEOUS

9.1 Amendments and Waivers

9.2 Notices

9.3 No Waiver; Cumulative Remedies

9.4 Survival of Representations and Warranties

9.5 Payment of Expenses

9.6 Successors and Assigns; Participations and Assignments

9.7 Adjustments; Set-off

9.8 Counterparts

9.9 Severability

9.10 Integration

9.11 GOVERNING LAW

9.12 Submission To Jurisdiction; Waivers

9.13 Acknowledgments

9.14 Confidentiality

9.15 Release of Collateral Security and Guarantee Obligations

9.16 Accounting Changes

9.17 Delivery of Lender Addenda

9.18 WAIVERS OF JURY TRIAL

9.19 Effect of Amendment and Restatement of the Existing Term Loan Agreement

iv





SCHEDULES:

 

1.1

Mortgaged Property

3.4

Consents, Authorizations, Filings and Notices

3.9

Intellectual Property Claims

3.15

Subsidiaries

3.19(a)-1

UCC Filing Jurisdictions

3.19(a)-2

UCC Financing Statements to Remain on File

3.19(b)

Mortgage Filing Jurisdictions

6.2(d)

Existing Indebtedness

6.3(f)

Existing Liens

EXHIBITS:

 

A

Form of Amended and Restated Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Form of Mortgage

E

Form of Assignment and Acceptance

F-1

Form of Legal Opinion of Dechert LLP

F-2

Form of Legal Opinion of Local Counsel

G

Form of Term Note

H

Form of Exemption Certificate

I

Form of Lender Addendum

v





AMENDED AND RESTATED TERM LOAN AGREEMENT, dated as of August 21, 2003, among B&G
FOODS HOLDINGS CORP., a Delaware corporation ("Holdings"), B&G FOODS, INC., a
Delaware corporation (the "Borrower"), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
"Lenders"), LEHMAN BROTHERS INC., as sole advisor, sole lead arranger and sole
bookrunner (in such capacity, the "Arranger"), LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent (in such capacity, the "Administrative Agent"), and the
Other Agents.

W I T N E S S E T H:

WHEREAS, Holdings and the Borrower entered into the Term Loan Agreement, dated
as of March 15, 1999 (as amended through the date hereof, the "Existing Term
Loan Agreement"), with the several banks and other financial institutions or
entities parties thereto and the Administrative Agent;

WHEREAS, the parties hereto have agreed to amend and restate the Existing Term
Loan Agreement as provided in this Agreement, which Agreement shall become
effective upon the satisfaction of certain conditions precedent set forth in
Section 4.1 hereof; and

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Term Loan Agreement and which remain outstanding or evidence repayment
of any of such obligations and liabilities and that this Agreement amend and
restate in its entirety the Existing Term Loan Agreement and re-evidence the
obligations of Holdings and the Borrower outstanding thereunder;

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Amendment/Restatement Effective Date (as defined below)
the Existing Term Loan Agreement shall be amended and restated in its entirety
as follows:

SECTION 1.  DEFINITIONS

1.1  Defined Terms.

As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.

"Acquired Assets": the Purchased Assets (as defined in the Acquisition
Agreement).

"Acquired Property": as defined in the definition of Consolidated EBITDA.

"Acquisition": the acquisition by the Buyer of the Acquired Assets pursuant to
the Acquisition Agreements.

"Acquisition Agreements": collectively, the Asset Purchase Agreement and the
Intellectual Property Purchase Agreement.

"Acquisition Documentation": collectively, the Acquisition Agreements and all
schedules, exhibits, annexes and amendments thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith,
in each case, as amended, supplemented or otherwise modified from time to time.

2



"Administrative Agent": as defined in the preamble hereto.

"Affiliate": as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, "control" of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

"Agents": the collective reference to the Administrative Agent and the Other
Agents.

"Aggregate Exposure": with respect to any Lender at any time, an amount equal to
(a) until the Amendment/Restatement Effective Date, the amount of such Lender's
Term Loan Commitment at such time and (b) thereafter, the aggregate then unpaid
principal amount of such Lender's Term Loans.

"Aggregate Exposure Percentage": with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender's Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

"Agreement": this Amended and Restated Term Loan Agreement, as amended,
supplemented or otherwise modified from time to time.

"Amendment/Restatement Effective Date": the date on which the conditions
precedent set forth in Section 4.1 shall have been satisfied, which date shall
be not later than September 30, 2003.

"Applicable Margin": (a) 3.25% per annum in the case of Eurodollar Loans and (b)
2.25% per annum in the case of Base Rate Loans.

"Approved Fund": with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

"Arranger": as defined in the preamble hereto.

"Asset Purchase Agreement": the Asset Purchase Agreement, dated as of July 29,
2003, as amended by letter agreement dated July 30, 2003, among Nestlé Prepared
Foods Company, the Buyer and the Borrower.

"Asset Sale": any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c) or
(d) of Section 6.5) which yields gross proceeds to Holdings, the Borrower or any
of its Subsidiaries (valued at the initial principal amount thereof in the case
of non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$1,000,000.

"Assignee": as defined in Section 9.6(c).

"Assignment and Acceptance": each Assignment and Acceptance, substantially in
the form of Exhibit E, executed and delivered pursuant to Section 9.6.

"Assignor": as defined in Section 9.6(c).

"Base Rate": for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1 percent) equal to the greater of (a) the Prime Rate in effect
on such day and (b) the Federal Funds Effective Rate in effect on such day plus
one-half of 1 percent. For purposes hereof: "Prime Rate" shall mean the prime
lending rate as set forth on the British Banking Association Telerate Page 5 (or
such other comparable page as may, in the opinion of the Administrative Agent,
replace such page for the purpose of displaying such rate), as in effect from
time to time. Any change in the Base Rate due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

"Base Rate Loans": Term Loans for which the applicable rate of interest is based
upon the Base Rate.

"Benefitted Lender": as defined in Section 9.7.

"Board": the Board of Governors of the Federal Reserve System of the United
States (or any successor).

"Borrower": as defined in the preamble hereto.

"Business Day": (i) for all purposes other than as covered by clause (ii) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (ii) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

"Buyer": O Brand Acquisition Corp., a Delaware corporation and a Subsidiary of
the Borrower.

"Capital Expenditures": for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

"Capital Lease Obligations": as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

"Capital Stock": any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

"Cash Equivalents": (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody's, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody's; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

"Code": the Internal Revenue Code of 1986, as amended from time to time.

"Co-Documentation Agent": each of The Bank of New York and CIT Lending Services
Corporation, in the capacity of co-documentation agent hereunder.

"Collateral": all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

"Commonly Controlled Entity": an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

"Compliance Certificate": a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

"Confidential Information Memorandum": the Confidential Information Memorandum
dated August 2003 and furnished to the initial Lenders.

"Consolidated Current Assets": at any date, all amounts (other than cash and
Cash Equivalents) which would, in conformity with GAAP, be set forth opposite
the caption "total current assets" (or any like caption) on a consolidated
balance sheet of the Borrower and its Subsidiaries at such date.

"Consolidated Current Liabilities": at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption "total current
liabilities" (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Credit
Loans or Swing Line Loans, to the extent otherwise included therein.

"Consolidated EBITDA": of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) Consolidated
Interest Expense of such Person and its Subsidiaries, amortization or writeoff
of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Indebtedness, (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business)
and (f) any other non-cash charges, and minus, to the extent included in the
statement of such Consolidated Net Income for such period, the sum of (a)
interest income (except to the extent deducted in determining Consolidated
Interest Expense), (b) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (c) any other non-cash
income, all as determined on a consolidated basis; provided, that for purposes
of calculating Consolidated EBITDA of the Borrower and its Subsidiaries for any
period, (i) the Consolidated EBITDA of the Acquired Assets and any other Person
or assets constituting a division or a line of business (such person or assets
an "Acquired Property") acquired by the Borrower or its Subsidiaries during such
period shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred on the first day of such period)
if the balance sheet of such Acquired Property as at the end of the period
preceding the acquisition of such Acquired Property and the related consolidated
statements of income and stockholders' equity and of cash flows for the period
in respect of which Consolidated EBITDA is to be calculated (x) have been
previously provided to the Administrative Agent and the Lenders and (y) either
(1) have been reported on without a qualification arising out of the scope of
the audit by independent certified public accountants of nationally recognized
standing or (2) have been found acceptable by the Administrative Agent, (ii) the
Consolidated EBITDA of any assets Disposed of by the Borrower or its
Subsidiaries during such period shall be excluded for such period (assuming the
consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period) and (iii) in
calculating the amount of the Consolidated EBITDA of any Acquired Property to be
included on a pro forma basis pursuant to the foregoing clause (i) of this
proviso, the pro forma expenses of the Acquired Property for the relevant period
shall be determined in accordance with the Borrower's customary practices
consistent with the methodology reflected in the Pro Forma Balance Sheet and
related financial statements included in the Confidential Information
Memorandum.

Notwithstanding the foregoing, the amount of Consolidated EBITDA for the periods
of four consecutive fiscal quarters ending September 30, 2003, December 31,
2003, March 31, 2004 and June 30, 2004 shall be deemed to be the sum of (A) the
actual amount of Consolidated EBITDA for such respective periods plus (B)
$19,750,000, $14,812,500, $9,875,000 and $4,937,500, respectively.

"Consolidated Interest Coverage Ratio": for any period, the ratio of (a)
Consolidated EBITDA of the Borrower and its Subsidiaries for such period to (b)
Consolidated Interest Expense of the Borrower and its Subsidiaries for such
period payable in cash.

"Consolidated Interest Expense": of any Person for any period, (a) total
interest expense (including that attributable to Capital Lease Obligations) of
such Person and its Subsidiaries for such period with respect to all outstanding
Indebtedness of such Person and its Subsidiaries (including, without limitation,
all commissions, discounts and other fees and charges owed by such Person with
respect to letters of credit and bankers' acceptance financing and net costs of
such Person under Hedge Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP, but
excluding any deferred financing costs relating to the incurrence of any
Indebtedness) minus (b) the total interest income of such Person for such
period, determined in accordance with GAAP; provided that (i) when the term
"Consolidated Interest Expense" is used in the calculation of the Consolidated
Interest Coverage Ratio for any period, Consolidated Interest Expense shall
include, on a pro forma basis, interest expense in respect of any Indebtedness
incurred in connection with any acquisition of an Acquired Property during such
period (assuming incurrence of such Indebtedness at the beginning of such
period) and shall exclude, on a pro forma basis, interest expense in respect of
any Indebtedness repaid in connection with a Disposition during such period
(assuming repayment of such Indebtedness at the beginning of such period) and
(ii) the calculation of Consolidated Interest Expense on a pro forma basis as
required by the foregoing clause (i) of this proviso for the periods ending
September 30, 2003, December 31, 2003, March 31, 2004 and June 30, 2004 shall be
made as follows: (A) in respect of the period of four consecutive fiscal
quarters ending September 30, 2003, the pro forma Consolidated Interest Expense
for such period shall be calculated by assuming that the Indebtedness incurred
in connection with the Acquisition was incurred on the first day of such period
and that such Indebtedness bore interest for such period at the weighted average
rate at which such Indebtedness bears interest on September 30, 2003 and (B) in
respect of the periods of four consecutive fiscal quarters ending December 31,
2003, March 31, 2004 and June 30, 2004, Consolidated Interest Expense for the
relevant period shall be deemed to be equal to Consolidated Interest Expense for
such fiscal quarter (and, in the case of the latter two determinations, each
previous fiscal quarter ending after September 30, 2003) multiplied by 4, 2 and
4/3, respectively.

"Consolidated Leverage Ratio": as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt on such
day to (b) Consolidated EBITDA of the Borrower and its Subsidiaries for such
period.

"Consolidated Net Income": of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the Borrower and its consolidated Subsidiaries for
any period, there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

"Consolidated Senior Debt": all Consolidated Total Debt other than the Senior
Subordinated Notes.

"Consolidated Senior Leverage Ratio": as of the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Senior Debt on such
day to (b) Consolidated EBITDA of the Borrower and its Subsidiaries for such
period.

"Consolidated Total Debt": at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that, for purposes of
calculating the financial ratios referred to in Sections 6.1(a) and (b) on any
date, an amount equal to the then outstanding aggregate Reinvestment Deferred
Amount on such date may be deducted from the amount of Consolidated Total Debt
on such date so long as such Reinvestment Deferred Amount is on deposit in an
account subject, pursuant to the Guarantee and Collateral Agreement, to the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Lenders and the Revolving Credit Lenders.

"Consolidated Working Capital": at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

"Contractual Obligation": as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

"Control Investment Affiliate": as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, "control" of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

"Default": any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

"Derivatives Counterparty": as defined in Section 6.6.

"Disposition": with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms "Dispose" and "Disposed of" shall have correlative meanings.

"Dollars" and "$": lawful currency of the United States of America.

"Domestic Subsidiary": any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States of America.

"Environmental Laws": any and all laws, rules, orders, regulations, statutes,
ordinances, enforceable guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

"Environmental Permits": any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

"ERISA": the Employee Retirement Income Security Act of 1974, as amended from
time to time.

"Eurocurrency Reserve Requirements": for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as "Eurocurrency Liabilities" in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

"Eurodollar Base Rate": with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
"Eurodollar Base Rate" for purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent.

"Eurodollar Loans": Term Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

"Eurodollar Rate": with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 - Eurocurrency Reserve Requirements

"Eurodollar Tranche": the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

"Event of Default": any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

"Excess Cash Flow": for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital for such fiscal year,
(iv) an amount equal to the aggregate net non-cash loss on the Disposition of
Property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income and (v) the net increase
during such fiscal year (if any) in deferred tax accounts of the Borrower over
(b) the sum, without duplication, of (i) an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income, (ii) the
Specified Capital Expenditure Amount for such fiscal year, (iii) the aggregate
amount of all prepayments of Revolving Credit Loans during such fiscal year to
the extent accompanying permanent optional reductions of the Revolving Credit
Commitments and all optional prepayments of the Term Loans during such fiscal
year, (iv) the aggregate amount of all regularly scheduled principal payments of
Funded Debt (including, without limitation, the Term Loans) of the Borrower and
its Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (v) increases in Consolidated Working
Capital for such fiscal year, (vi) an amount equal to the aggregate net non-cash
gain on the Disposition of Property by the Borrower and its Subsidiaries during
such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent included in arriving at such Consolidated Net Income,
(vii) an amount equal to the aggregate cash gain on the Disposition of Property
by the Borrower and its Subsidiaries during such fiscal year (other than sales
of inventory in the ordinary course of business) to the extent (A) included in
arriving at such Consolidated Net Income, and (B) included in any Reinvestment
Deferred Amount or applied as a Capital Expenditure during such fiscal year,
(viii) the net decrease during such fiscal year (if any) in deferred tax
accounts of the Borrower, (ix) the amount of cash invested in Permitted
Acquisitions during such fiscal year (excluding any such Permitted Acquisition
to the extent financed with the proceeds of Indebtedness or any Reinvestment
Deferred Amount) and (x) the Permitted Stock Repurchase Amount for such fiscal
year (less the amount of proceeds of resales of stock reinvested in the Borrower
during such fiscal year as contemplated by the definition of "Permitted Stock
Repurchase Amount" in this Section 1.1).

"Excess Cash Flow Application Date": as defined in Section 2.7(c).

"Excluded Foreign Subsidiaries": any Foreign Subsidiary in respect of which
either (i) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (ii) the guaranteeing by such Subsidiary of the Obligations,
would, in the good faith judgment of the Borrower, result in adverse tax
consequences to the Borrower (it being understood that Les Products Alimentaires
Jacques et Fils Inc. is not an Excluded Foreign Subsidiary).

"Existing Term Loan Agreement": as defined in the recitals hereto.

"Federal Funds Effective Rate": for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

"Foreign Subsidiary": any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

"Funded Debt": as to any Person, all Indebtedness of such Person of the types
described in clauses (a) through (e) of the definition of "Indebtedness" in this
Section.

"Funding Office": the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

"FY": when used with a numerical year designation, means such fiscal year (e.g.
FY 2003 means fiscal year 2003, which ends on the Saturday nearest to December
31, 2003); and "FQ1", "FQ2 ", "FQ3", and "FQ4", when used with a numerical year
designation, means the first, second, third or fourth fiscal quarters,
respectively, of such fiscal year of the Borrower (e.g., FQ1 2003 means the
first fiscal quarter of FY 2003).

"GAAP": generally accepted accounting principles in the United States of America
as in effect from time to time, except that for purposes of Section 6.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 3.1(b).

"Governmental Authority": any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

"Guarantee and Collateral Agreement": the Amended and Restated Guarantee and
Collateral Agreement to be executed and delivered by Holdings, the Borrower and
each Subsidiary Guarantor, substantially in the form of Exhibit A, as the same
may be amended, supplemented or otherwise modified from time to time.

"Guarantee Obligation": as to any Person (the "guaranteeing person"), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the "primary obligations") of any other third Person (the
"primary obligor") in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person's
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

"Guarantors": the collective reference to Holdings and the Subsidiary
Guarantors.

"Hedge Agreements": all interest rate or currency swaps, caps or collar
agreements or similar arrangements entered into by the Borrower or its
Subsidiaries providing for protection against fluctuations in interest rates or
currency exchange rates or the exchange of nominal interest obligations, either
generally or under specific contingencies.

"Indebtedness": of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person's business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock of such Person, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above; (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation (provided that, if such Person has not
assumed or become liable for the payment of such obligation, the amount of
Indebtedness constituted by such obligation shall be deemed to be the lesser of
(i) the stated amount thereof or (ii) the fair market value of the Property
encumbered by such Lien), (j) for the purposes of Section 7(e) only, all
obligations of such Person in respect of Hedge Agreements and (k) the
liquidation value of any preferred Capital Stock of such Person or its
Subsidiaries held by any Person other than such Person and its Wholly Owned
Subsidiaries if such Preferred Capital Stock is mandatorily redeemable prior to
the date which is 91 days after the final scheduled maturity date of the Term
Loans.

"Indemnified Liabilities": as defined in Section 9.5.

"Indemnitee": as defined in Section 9.5.

"Insolvency": with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

"Insolvent": pertaining to a condition of Insolvency.

"Intellectual Property": the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

"Intellectual Property Purchase Agreement": as defined in the Asset Purchase
Agreement.

"Interest Payment Date": (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Base Rate Loan is
outstanding and the final maturity date of such Base Rate Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day which is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Term Loan, the date of any repayment or
prepayment made in respect thereof.

"Interest Period": as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii)  any Interest Period that would otherwise extend beyond the date final
payment is due on the Term Loans shall end on such due date;

(iii)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv)  the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such
Eurodollar Loan.

"Investments": as defined in Section 6.8.

"Joint Required Lenders": Lenders and/or Revolving Credit Lenders holding more
than 60% of the sum of (a) the aggregate amount (drawn and undrawn) of the
Revolving Credit Commitments and (b) the aggregate unpaid principal amount of
the Term Loans then outstanding.

"Lender Addendum": with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit I, to be executed and delivered by such
Lender on the Amendment/Restatement Effective Date as provided in Section 9.17.

"Lenders": as defined in the preamble hereto.

"Lien": any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

"Loan Documents": this Agreement, the Security Documents, the Syndication Letter
Agreement and the Notes.

"Loan Parties": Holdings, the Borrower and each Subsidiary of the Borrower which
is a party to a Loan Document.

"Material Adverse Effect": a material adverse effect on (a) the enforceability
of the Acquisition Agreements, (b) the business, assets, property or financial
condition of the Borrower and its Subsidiaries taken as a whole or (c) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Administrative Agent or the Lenders hereunder
or thereunder.

"Material Environmental Amount": an amount or amounts payable by the Borrower
and/or any of its Subsidiaries, in the aggregate in excess of $2,000,000 in
respect of any one occurrence, for: costs to comply with any Environmental Law;
costs of any investigation, and any remediation, of any Material of
Environmental Concern; and compensatory damages (including, without limitation
damages to natural resources), punitive damages, fines, and penalties pursuant
to any Environmental Law.

"Materials of Environmental Concern": any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances or forces of any kind, whether or not any such
substance or force is defined as hazardous or toxic under any Environmental Law,
that is regulated pursuant to or could reasonably be expected to give rise to
liability under any Environmental Law.

"Moody's": Moody's Investors Service, Inc.

"Mortgaged Properties": the real properties listed on Schedule 1.1, as to which
the Administrative Agent for the benefit of the Lenders has been or shall be
granted a Lien pursuant to the Mortgages.

"Mortgages": each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders and the Revolving Credit Lenders, substantially in the form of Exhibit D
(with such changes thereto as shall be advisable under the law of the
jurisdiction in which such mortgage or deed of trust is to be recorded), as the
same may be amended, supplemented or otherwise modified from time to time.

"Multiemployer Plan": a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

"Net Cash Proceeds": (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys' fees, accountants' fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset which is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses actually incurred in connection therewith and
net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and (b) in connection with any issuance or sale of equity
securities or debt securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence, net of attorneys' fees,
investment banking fees, accountants' fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

"Non-Excluded Taxes": as defined in Section 2.15(a).

"Non-U.S. Lender": as defined in Section 2.15(d).

"Notes": the collective reference to each promissory note, if any, evidencing
Term Loans.

"Obligations": the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Term Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Term Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender or any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided, that (i) obligations of the
Borrower or any Subsidiary under any Specified Hedge Agreement shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Guarantors or any waiver or modification of any other
provision in the Loan Documents regarding the Collateral effected in the manner
permitted by this Agreement shall not require the consent of holders of
obligations under Specified Hedge Agreements.

"Original Closing Date": March 15, 1999.

"Other Agents": the collective reference to the Co-Documentation Agents and the
Syndication Agent.

"Other Taxes": any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

"Participant": as defined in Section 9.6(b).

"Payment Office": the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

"PBGC": the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

"Permitted Acquisition": any acquisition by the Borrower or any of its
Subsidiaries of all of the Capital Stock of, or all or substantially all of the
assets constituting a business unit of, any other Person so long as, with
respect to any such acquisition, the following conditions are satisfied:

(a)  no Default or Event of Default shall have occurred and be continuing or
would result from such acquisition;

(b)  the Borrower shall be in compliance with the financial covenants set forth
in Section 6.1, after giving pro forma effect to such acquisition as if it had
occurred on the first day of the respective periods measured by such covenants;

(c)  such acquisition shall be consistent with the Borrower's stated management
strategy as in effect on the Amendment/Restatement Effective Date, and the
target of such acquisition shall be in the same or a similar line of business as
the Borrower and its Subsidiaries;

(d)  the aggregate consideration for such acquisition shall not exceed
$50,000,000; provided, that the foregoing restriction in this paragraph (d)
shall not be applicable to any acquisition if the Consolidated Leverage Ratio
would be less than or equal to 4.75 to 1.0 after giving pro forma effect to such
acquisition as if it had occurred on the first day of the period measured by the
Consolidated Leverage Ratio;

(e)  the target of such acquisition either (i) shall have had positive
consolidated net income before interest, taxes, depreciation and amortization,
determined in accordance with GAAP ("EBITDA") for the period of four consecutive
fiscal quarters of such target most recently ended prior to the date of such
acquisition, or (ii) shall have had positive pro forma EBITDA for such period
(such pro forma EBITDA to be determined in accordance with the Borrower's
customary practices consistent with the methodology reflected in the Pro Forma
Balance Sheet and related financial statements included in the Confidential
Information Memorandum);

(f)  the Borrower shall have performed reasonable and customary due diligence
with respect to such acquisition and the target thereof, including with respect
to environmental matters;

(g)  the Borrower and/or the applicable Subsidiary shall have obtained all
material third party consents and approvals required in connection with such
acquisition;

(h)  environmental audits, if any, pro forma financial statements, appraisals,
if any, accounting reviews and material business due diligence reports conducted
by the Borrower with respect to the business to be acquired shall have been
delivered to Administrative Agent not less than ten Business Days prior to
consummation of such acquisition;

(i)  the Borrower shall have reasonably determined that it has adequate
liquidity available for working capital; and

(j)  substantially all of the assets so acquired are located in the United
States or Canada or, if such acquisition is structured as a purchase of stock,
the Person so acquired is organized under the laws of a state of the United
States, and substantially all of the assets owned by such Person are located in
the United States or Canada; provided, that (i) the Borrower may acquire the
stock of a Person organized under the laws of a state of the United States whose
assets are located, in whole or in part, in Puerto Rico or Canada, if such
Person becomes a Subsidiary Guarantor and grants a security interest in its
assets as contemplated by Section 5.10 and (ii) the Borrower may acquire the
stock of any Person organized under the laws of Puerto Rico or Canada, so long
as the aggregate amount of Investments made pursuant to this clause (ii),
together with Investments made as permitted by Section 6.8(h), does not exceed
$5,000,000.

"Permitted Investors": the collective reference to the Sponsor, Bruce C.
Bruckmann, Harold O. Rosser II, Stephen C. Sherrill, Donald Bruckmann, H. Virgil
Sherrill, Nancy Zweng, BCB Partnership, NAZ Partnership, Paul D. Kaminski,
Elizabeth McShane, Beverly Place and Polly Bruckmann, and their respective
Control Investment Affiliates.

"Permitted Stock Repurchase Amount": the amount of Restricted Payments made by
the Borrower to Holdings and applied by Holdings to repurchase Capital Stock of
Holdings from directors, officers and employees of the Borrower in connection
with the death, departure or termination of employment of such directors,
officers and employees; provided, that (a) the proceeds of any resale of the
Capital Stock so purchased are immediately after such resale reinvested in the
common equity of the Borrower and (b) the cumulative amount of such payments
from and after the Original Closing Date, less the cumulative amount of proceeds
of such resales reinvested in the Borrower, shall not at any time exceed
$5,000,000.

"Person": an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

"Plan": at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Pro Forma Balance Sheet": as defined in Section 3.1(a).

"Projections": as defined in Section 5.2(c).

"Property": any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

"Qualified Counterparty": with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.

"Recovery Event": any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
Holdings, the Borrower or any of its Subsidiaries which yields gross proceeds to
Holdings, the Borrower or any of its Subsidiaries in excess of $1,000,000.

"Register": as defined in Section 9.6(d).

"Regulation H": Regulation H of the Board as in effect from time to time.

"Regulation U": Regulation U of the Board as in effect from time to time.

"Reimbursement Obligations": as defined in the Revolving Credit Agreement.

"Reinvestment Deferred Amount": with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by Holdings, the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans pursuant to Section 2.7(b) as a result of the delivery of a Reinvestment
Notice.

"Reinvestment Event": any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

"Reinvestment Notice": a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Borrower (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to acquire, repair or restore assets useful in the
Borrower's or any Subsidiary's business.

"Reinvestment Prepayment Amount": with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, repair or restore assets
useful in the Borrower's or any Subsidiary's business.

"Reinvestment Prepayment Date": with respect to any Reinvestment Event, the
earlier of (b) the date occurring 270 days after such Reinvestment Event and (a)
the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire, repair or restore assets useful in the Borrower's
or any Subsidiary's business with all or any portion of the relevant
Reinvestment Deferred Amount.

"Reorganization": with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

"Reportable Event": any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. Section  4043.

"Required Lenders": at any time, the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans then outstanding.

"Requirement of Law": as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

"Responsible Officer": the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

"Restricted Payments": as defined in Section 6.6.

"Revolving Credit Agreement": the Amended and Restated Revolving Credit
Agreement, dated as of August 21, 2003, among the Borrower, the lenders named
therein, Lehman Commercial Paper Inc., as administrative agent, and others, as
the same may be amended, supplemented or otherwise modified from time to time.

"Revolving Credit Commitment": as defined in the Revolving Credit Agreement.

"Revolving Credit Lender": each Lender (as defined in the Revolving Credit
Agreement).

"Revolving Credit Loans": as defined in the Revolving Credit Agreement.

"S&P": Standard & Poor's Ratings Services.

"SEC": the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

"Security Documents": the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any Property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document and of
any Loan Party (as defined in the Revolving Credit Agreement) under any Loan
Document (as defined in the Revolving Credit Agreement).

"Senior Subordinated Note Indenture": collectively, (i) the Indenture, dated as
of August 11, 1997, entered into by the Borrower and certain of its Subsidiaries
and The Bank of New York, as Trustee, in connection with the issuance of the
Senior Subordinated Notes I, and (ii) the Indenture, dated as of March 7, 2002,
entered into by the Borrower and certain of its Subsidiaries and The Bank of New
York, as Trustee, in connection with the issuance of the Senior Subordinated
Notes II, in each case together with all instruments and other agreements
entered into by the Borrower or such Subsidiaries in connection therewith, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with Section 6.9.

"Senior Subordinated Notes": the collective reference to Senior Subordinated
Notes I and Senior Subordinated Notes II.

"Senior Subordinated Notes I": the subordinated notes of the Borrower issued in
1997 pursuant to the Senior Subordinated Note Indenture in the original
aggregate principal amount of $120,000,000.

"Senior Subordinated Notes I Termination Date": the date on which both (i) the
Senior Subordinated Notes I have been paid in full and (ii) the related Senior
Subordinated Note Indenture has been terminated.

"Senior Subordinated Notes II": the subordinated notes of the Borrower issued in
2002 pursuant to the Senior Subordinated Note Indenture in the aggregate
principal amount of $100,000,000.

"Single Employer Plan": any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

"Solvent": when used with respect to any Person, that, as of any date of
determination, (a) the amount of the "present fair saleable value" of the assets
of such Person will, as of such date, exceed the amount of all "liabilities of
such Person, contingent or otherwise", as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) "debt" means liability on a "claim", and (ii)
"claim" means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

"Specified Capital Expenditure Amount": for any fiscal year (the "Calculation
Year"), an amount equal to the amount of Capital Expenditures permitted by
Section 6.7 to be made in the Calculation Year (including any amount carried
over from the prior fiscal year), minus (b) the amount of any permitted Capital
Expenditures from the prior fiscal year which was carried over into the
Calculation Year but not actually expended for Capital Expenditures in the
Calculation Year.

"Specified Change of Control": a "Change of Control" as defined in the Senior
Subordinated Note Indenture.

"Specified Hedge Agreement": any Hedge Agreement entered into by the Borrower or
any of its Subsidiaries and any Qualified Counterparty.

"Sponsor": Bruckmann, Rosser, Sherill & Co., L.P.

"Subsidiary": as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
"Subsidiary" or to "Subsidiaries" in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

"Subsidiary Guarantor": each Subsidiary of the Borrower other than any Excluded
Foreign Subsidiary.

"Swing Line Loans": as defined in the Revolving Credit Agreement.

"Syndication Agent": Fleet National Bank, in the capacity of syndication agent
hereunder.

"Syndication Date": the date on which the syndication of the Term Loan
Commitments has been completed and the entities selected as Lenders in such
syndication process have become parties to this Agreement.

"Syndication Letter Agreement": the letter agreement, dated as of the date
hereof, between the Borrower and the Arranger relating to the syndication of the
revolving credit facility provided for in the Revolving Credit Agreement and of
the Term Loan Facilities.

"Term Loan": as defined in Section 2.1.

"Term Loan Commitment": as to any Lender, the obligation of such Lender to make
a Term Loan to the Borrower hereunder in a principal amount not to exceed the
amount set forth under the heading "Term Loan Commitment" opposite such Lender's
name on Schedule 1 to the Lender Addendum delivered by such Lender, or, as the
case may be, in the Assignment and Acceptance pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The original aggregate amount of the Term Loan Commitments is
$150,000,000.

"Term Loan Facility": the Term Loan Commitments and the Term Loans made
thereunder.

"Term Loan Percentage": as to any Lender at any time, the percentage which such
Lender's undrawn Term Loan Commitment then constitutes of the aggregate undrawn
Term Loan Commitments (or, at any time after the Amendment/Restatement Effective
Date, the percentage which the aggregate principal amount of such Lender's Term
Loan then outstanding constitutes of the aggregate principal amount of the Term
Loans then outstanding).

"Transferee": as defined in Section 9.14.

"Type": as to any Term Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.

"Wholly Owned Subsidiary": as to any Person, any other Person all of the Capital
Stock of which (other than directors' qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

"Wholly Owned Subsidiary Guarantor": any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

1.2  Other Definitional Provisions. (a)  Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to Holdings, the Borrower and its Subsidiaries not defined in Section
1.1 and accounting terms partly defined in Section 1.1, to the extent not
defined, shall have the respective meanings given to them under GAAP.

(c)  The words "hereof", "herein" and "hereunder" and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2.  AMOUNT AND TERMS OF TERM LOAN COMMITMENTS

2.1  Term Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make a term loan (a "Term Loan") to the Borrower on
the Amendment/Restatement Effective Date in an amount not to exceed the amount
of the Term Loan Commitment of such Lender. The Term Loans may from time to time
be Eurodollar Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.8.

2.2  Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Amendment/Restatement Effective Date) requesting that
the Lenders make the Term Loans on the Amendment/Restatement Effective Date and
specifying the amount to be borrowed. The Term Loans shall initially be Base
Rate Loans and may be converted to Eurodollar Loans pursuant to Section 2.8
after the earlier of (i) September 15, 2003 and (ii) the Syndication Date. Upon
receipt of such notice the Administrative Agent shall promptly notify each
Lender thereof. Not later than 12:00 Noon, New York City time, on the
Amendment/Restatement Effective Date each Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan or Term Loans to be made by such Lender. The
Administrative Agent shall make available to the Borrower the aggregate of the
amounts made available to the Administrative Agent by the Lenders in like funds.

2.3  Repayment of Term Loans. (a)  The Term Loan of each Lender shall mature in
24 consecutive quarterly installments, commencing on December 31, 2003, each of
which shall be in an amount equal to such Lender's Term Loan Percentage
multiplied by the amount set forth below opposite such installment:

Installment

Principal Amount

   

December 31, 2003

$375,000

March 31, 2004

$375,000

June 30, 2004

$375,000

September 30, 2004

$375,000

December 31, 2004

$375,000

March 31, 2005

$375,000

June 30, 2005

$375,000

September 30, 2005

$375,000

December 31, 2005

$375,000

March 31, 2006

$375,000

June 30, 2006

$375,000

September 30, 2006

$375,000

December 31, 2006

$375,000

March 31, 2007

$375,000

June 30, 2007

$375,000

September 30, 2007

$375,000

December 31, 2007

$375,000

March 31, 2008

$375,000

June 30, 2008

$375,000

September 30, 2008

$375,000

December 31, 2008

$35,625,000

March 31, 2009

$35,625,000

June 30, 2009

$35,625,000

August 31, 2009

$35,625,000

   

(b)  In any event, all unpaid Obligations in respect of the Term Loans will be
due and payable on August 31, 2009. Notwithstanding the foregoing, if on
February 1, 2007 the Senior Subordinated Notes have not been refinanced with the
proceeds of Indebtedness having a final maturity date of August 31, 2010 or
later, all unpaid Obligations in respect of the Term Loans will be due and
payable on February 1, 2007.

2.4  Repayment of Term Loans; Evidence of Debt. (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender the principal amount of the Term Loan of such Lender in
installments according to the amortization schedule set forth in Section 2.3 (or
on such earlier date on which the Term Loans become due and payable pursuant to
Section 7 or the second sentence of Section 2.3(b)). The Borrower hereby further
agrees to pay interest on the unpaid principal amount of the Term Loans from
time to time outstanding from the date hereof until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 2.10.

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Term Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c)  The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 9.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Term Loan made hereunder and
any Note evidencing such Term Loan, the Type thereof and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender's share thereof.

(d)  The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.4(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Term Loans made to such Borrower by such
Lender in accordance with the terms of this Agreement.

(e)  The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loan of such Lender, substantially in
the form of Exhibit G with appropriate insertions as to date and principal
amount; provided that delivery of such notes shall not be a condition precedent
to the making of the Term Loans on the Amendment/Restatement Effective Date.

2.5  Fees, etc. The Borrower agrees to pay to the Administrative Agent the fees
in the amounts and on the dates agreed to in writing by the Borrower and the
Administrative Agent prior to the Amendment/Restatement Effective Date.

2.6 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Term Loans, in whole or in part, without premium or penalty (except
as otherwise provided herein), upon irrevocable notice delivered to the
Administrative Agent at least three Business Days prior thereto in the case of
Eurodollar Loans and at least one Business Day prior thereto in the case of Base
Rate Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or Base Rate Loans; provided, that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.16. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of Term Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof. Optional
prepayments of the Term Loans shall be applied to the installments thereof
ratably in accordance with the then outstanding amounts thereof and may not be
reborrowed.

2.7  Mandatory Prepayments and Revolving Credit Prepayment. (a)  If any Capital
Stock shall be issued (excluding (i) Capital Stock of Holdings issued to Persons
who are Permitted Investors, provided that prior to and after giving effect to
the proposed issuance, no Default or Event of Default shall have occurred and be
continuing and (ii) Capital Stock issued by any Subsidiary to the Borrower or
any other Subsidiary), or Indebtedness incurred, by Holdings, the Borrower or
any of its Subsidiaries (excluding any Indebtedness incurred in accordance with
Section 6.2, as the same may be amended from time to time in accordance with the
terms hereof), an amount equal to the Net Cash Proceeds thereof shall, unless
the Required Lenders shall otherwise agree, be applied on the date of such
issuance or incurrence toward the prepayment of the Term Loans. The provisions
of this Section do not constitute either (i) a consent to the issuance of any
equity securities by any entity whose equity securities are pledged pursuant to
the Guarantee and Collateral Agreement, or a consent to the incurrence of any
Indebtedness by Holdings, the Borrower or any of its Subsidiaries, in each case,
which is otherwise prohibited by this Agreement, or (ii) a waiver of any
resulting Default or Event of Default or a forbearance by the Lenders with
respect to any such prohibited action.

(b)  If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof, an amount equal to such Net Cash
Proceeds shall, unless the Required Lenders shall otherwise agree, be applied on
such date toward the prepayment of the Term Loans; provided, that,
notwithstanding the foregoing, (i) the aggregate amount of Net Cash Proceeds of
Asset Sales that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed $50,000,000 in any fiscal year and (ii) on
each Reinvestment Prepayment Date, an amount equal to the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event shall be
applied toward the prepayment of the Term Loans. Notwithstanding the foregoing,
with respect to any Asset Sale for which the Borrower had in place a signed
letter of intent on July 28, 2003, the Borrower shall not be permitted to submit
a Reinvestment Notice in respect thereof but, instead, shall be required to
apply the Net Cash Proceeds thereof immediately upon receipt thereof, first,
toward prepayment of the Term Loans, second, after prepayment in full of the
Term Loans, toward prepayment of the Revolving Credit Loans.

(c)  If, for any fiscal year of the Borrower commencing with the fiscal year
ending January 1, 2005, there shall be Excess Cash Flow, the Borrower shall, on
the relevant Excess Cash Flow Application Date, unless the Required Lenders
shall otherwise agree, apply a percentage of such Excess Cash Flow toward the
prepayment of the Term Loans. Such percentage shall equal (x) if the
Consolidated Leverage Ratio as at the last day of the fiscal year in respect of
which such Excess Cash Flow is calculated exceeds 4.5 to 1.0, 75%, (y) if the
Consolidated Leverage Ratio as at such last day exceeds 3.5 to 1.0 but is less
than or equal to 4.5 to 1.0, 50% and (z) if the Consolidated Leverage Ratio as
at such last day is less than or equal to 3.5 to 1.0, 0%. Each such prepayment
shall be made on a date (an "Excess Cash Flow Application Date") no later than
five days after the earlier of (i) the date on which the financial statements of
the Borrower referred to in Section 5.1(a), for the fiscal year with respect to
which such prepayment is made, are required to be delivered to the Lenders and
(ii) the date such financial statements are actually delivered.

(d)  Each mandatory prepayment required by this Section with respect to the Term
Loans may not be reborrowed. Amounts to be applied in connection with
prepayments made pursuant to this Section shall be applied, first, to Base Rate
Loans and, second, to Eurodollar Loans. Each prepayment of the Term Loans under
this Section shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

2.8  Conversion and Continuation Options. (a)  The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days' prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto. The Borrower
may elect, from time to time after the earlier of (i) September 15, 2003 and
(ii) the Syndication Date, to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days' prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor); provided that no Base Rate Loan may be converted into
a Eurodollar Loan (i) when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Required Lenders have determined in its
or their sole discretion not to permit such conversions or (ii) after the date
that is one month prior to the final scheduled termination or maturity date of
the Term Loan Facility. Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Lender thereof.

(b)  Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term "Interest Period" set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Term Loans,
provided that no Eurodollar Loan may be continued as such (i) when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of the Term Loan Facility, and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Term Loans shall be automatically
converted to Base Rate Loans on the last day of such then expiring Interest
Period. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

2.9  Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans hereunder and all
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (b) no more than ten Eurodollar Tranches shall be outstanding at any
one time.

2.10  Interest Rates and Payment Dates. (a)  Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b)  Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

(c)  (i) If all or a portion of the principal amount of any Term Loan shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
all outstanding Term Loans shall bear interest at a rate per annum that is equal
to the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% and (ii) if all or a portion of any interest
payable on any Term Loan or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to Base Rate Loans plus 2%, in each case, with respect
to clauses (i) and (ii) above, from the date of such non-payment until such
amount is paid in full (after as well as before judgment).

(d)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

2.11  Computation of Interest and Fees. (a)  Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans the rate
of interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Term Loan resulting
from a change in the Base Rate or the Eurocurrency Reserve Requirements shall
become effective as of the opening of business on the day on which such change
becomes effective. The Administrative Agent shall as soon as practicable notify
the Borrower and the relevant Lenders of the effective date and the amount of
each such change in interest rate.

(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).

2.12  Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b)  the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Term Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Base Rate Loans, (y) any Term Loans
that were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans shall be
made or continued as such, nor shall the Borrower have the right to convert Term
Loans to Eurodollar Loans.

2.13  Pro Rata Treatment and Payments. (a)  Each borrowing by the Borrower from
the Lenders hereunder shall be made pro rata according to the respective Term
Loan Percentages of the relevant Lenders.

(b)  Other than with respect to any substituted Lender in accordance with
Section 2.19, each payment (including each prepayment) of the Term Loans shall
be allocated among the Term Loan Lenders holding such Term Loans pro rata based
on the principal amount of such Term Loans held by such Term Loan Lenders, and
shall be applied to the installments of such Term Loans pro rata based on the
remaining outstanding principal amount of such installments. Amounts prepaid on
account of the Term Loans may not be reborrowed.

(c)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Payment Office, in Dollars and in immediately available
funds. Any payment made after 12:00 Noon, New York City time, on any Business
Day shall be deemed to have been made on the next succeeding Business Day. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(d)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the borrowing date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender's share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
borrowing date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate
Loans, on demand, from the Borrower.

(e)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made hereunder that the
Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent by the Borrower within three Business Days of such due date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at a rate per annum equal to the daily average
Federal Funds Effective Rate. Nothing herein shall be deemed to limit the rights
of the Administrative Agent or any Lender against the Borrower.

2.14  Requirements of Law. (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i)  shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.15 and changes in the rate of tax on the overall net
income of such Lender);

(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii)  shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
Section, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender's or such corporation's capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender's or such corporation's policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

(c)  A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower setting out in reasonable detail the
method of determination of such additional amounts (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Term Loans and all other
amounts payable hereunder.

2.15  Taxes. (a)  All payments made by the Borrower under this Agreement shall
be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent's or such Lender's
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document). If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings ("Non-Excluded Taxes") are required to be withheld from any amounts
payable to the Administrative Agent or any Lender hereunder, the amounts so
payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender's failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender's assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to Section 2.15(a).

(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)  Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the Administrative Agent or relevant Lender, as the
case may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure. The agreements in this Section 2.15 shall survive the termination of
this Agreement and the payment of the Term Loans and all other amounts payable
hereunder.

(d)  Each Lender (or Transferee) that is not a citizen or resident of the United
States of America, a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or any estate or trust that is subject to federal income
taxation regardless of the source of its income (a "Non-U.S. Lender") shall
deliver to the Borrower and the Administrative Agent (and, in the case of a
Participant or a Lender participating in a conduit financing arrangement, as
defined in Section 7701(l) of the Code and the regulations thereunder (a
"Conduit Financing Arrangement") (such Lender, a "Conduit Lender"), also to the
Lender from which the related participation shall have been purchased or from
which the designation of such Conduit Lender was made, as the case may be) two
copies of either U.S. Internal Revenue Service Form W-8BEN, Form W-8ECI or Form
W-8IMY, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of "portfolio interest" a statement substantially in the form of
Exhibit H and a Form W-8BEN or Form W-8IMY, or any subsequent versions thereof
or successors thereto properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from, or a reduced rate of, U.S. federal
withholding tax on all payments by the Borrower under this Agreement and the
other Loan Documents. Such forms shall be delivered by each Non-U.S. Lender on
or before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver. If any Non-U.S. Lender provides
a Form W-8IMY, such Non-U.S. Lender must also attach the additional
documentation that must be transmitted with a Form W-8IMY, including the
appropriate forms described in this Section 2.15(d). A Conduit Lender shall
provide two copies of the appropriate withholding statements for all
participants and parties to a potential Conduit Financing Arrangement to the
Borrower and the Administrative Agent on or before the date of commencement of
the potential Conduit Financing Arrangement.

(e)  A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender's reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

(f)  If the Administrative Agent or any Lender receives a refund in respect of
Non-Excluded Taxes or Other Taxes paid by the Borrower, which in the good faith
judgment of such Lender is allocable to such payment, it shall promptly pay such
refund, together with any other amounts paid by the Borrower in connection with
such refunded Non-Excluded Taxes or Other Taxes, to the Borrower, net of all
out-of-pocket expenses of such Lender incurred in obtaining such refund,
provided, however, that the Borrower agrees to promptly return such refund to
the Administrative Agent or the applicable Lender, as the case may be, if it
receives notice from the Administrative Agent or applicable Lender that the
Administrative Agent or such Lender is required to repay such refund.

(g)  No Conduit Lender or other participant in a potential Conduit Financing
Arrangement shall be entitled to receive any greater amount pursuant to Section
2.15 than the financing entity (as defined in Treas. Reg. Section 1.881-3(a)(2))
would be entitled to receive pursuant to Section 2.15.

2.16  Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may reasonably
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid or converted, or not so borrowed, converted or continued, for the period
from the date of such prepayment or conversion or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Term Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Term Loans and
all other amounts payable hereunder.

2.17  Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender's Term Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Term Loans or within such
earlier period as required by law. If any such conversion of a Eurodollar Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to Section 2.16.

2.18  Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.14, 2.15(a) or 2.17 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Term Loans affected by such event with the object
of avoiding the consequences of such event; provided, that such designation is
made on terms that, in the sole judgment of such Lender, cause such Lender and
its lending office(s) to suffer no economic, legal or regulatory disadvantage,
and provided, further, that nothing in this Section shall affect or postpone any
of the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.14, 2.15(a) or 2.17.

2.19  Substitution of Lenders. Upon the receipt by the Borrower from any Lender
(an "Affected Lender") of a claim under Section 2.14, 2.15 or 2.17, the Borrower
may: (a) request one more of the other Lenders to acquire and assume all or part
of such Affected Lender's Term Loans and Term Loan Commitment; or (b) replace
such Affected Lender by designating another Lender or a financial institution
that is willing to acquire such Term Loans and assume such Commitment; provided
that (i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Term Loans, accrued interest and other
amounts owing to such replaced Lender prior to the date of replacement
(including all amounts then owing to such replaced Lender pursuant to Sections
2.14, 2.15 and 2.17), (iv) the Borrower shall be liable to such replaced Lender
under Section 2.16 if any Eurodollar Loan owing to such replaced Lender shall be
prepaid (or purchased) other than on the last day of the Interest Period
relating thereto, (v) the replacement bank or institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, and (vi)
the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of Section 9.6 (provided that the Borrower or replacement
Lender shall be obligated to pay the registration and processing fee).

SECTION 3.  REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Term Loans, Holdings and the Borrower hereby jointly and
severally represent and warrant to the Administrative Agent and each Lender
that:

3.1  Financial Condition. (a)  The unaudited pro forma consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at December 28, 2002
(including the notes thereto) (the "Pro Forma Balance Sheet"), copies of which
have heretofore been furnished to each Lender, has been prepared giving effect
(as if such events had occurred on such date) to (i) the consummation of the
Acquisition, (ii) the Term Loans to be made hereunder and the loans, if any, to
be made under the Revolving Credit Agreement on the Amendment/Restatement
Effective Date, and the use of proceeds thereof and (iii) the payment of fees
and expenses in connection with the foregoing. The Pro Forma Balance Sheet has
been prepared based on the best information available to the Borrower as of the
date of delivery thereof, and presents fairly on a pro forma basis the estimated
financial position of Borrower and its consolidated Subsidiaries as at December
28, 2002, assuming that the events specified in the preceding sentence had
actually occurred at such date.

(b)  The audited consolidated balance sheets of the Borrower as at December 30,
2000, December 29, 2001 and December 28, 2002, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from KPMG LLP, present
fairly the consolidated financial condition of the Borrower as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended. The unaudited consolidated balance sheet
of Holdings as at December 28, 2002 presents fairly the consolidated financial
condition of Holdings as at such date. The unaudited consolidated balance sheet
of the Borrower as at June 28, 2003, and the related unaudited consolidated
statements of income and cash flows for the six-month period ended on such date,
present fairly the consolidated financial condition of Borrower as at such date,
and the consolidated results of its operations and its consolidated cash flows
for the six-month period then ended (subject to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein and subject, in the case of the financial
statements as of and for the period ended June 28, 2003, to normal year end
audit adjustments and the absence of notes). Holdings, the Borrower and its
Subsidiaries do not have any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including, without limitation, any interest
rate or foreign currency swap or exchange transaction or other obligation in
respect of derivatives (except in connection with the Acquisition), that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from December 28, 2002 to and including the date hereof there
has been no Disposition by the Borrower of any material part of its business or
Property.

(c)  As of the Amendment/Restatement Effective Date, except as set forth in the
accounting policies described and set forth in Schedule 4.9 of the Asset
Purchase Agreement, the line items set forth in (i) the unaudited product
contribution statements in respect of the Acquired Assets for the years ended
December 31, 2001 and December 31, 2002, and (ii) the unaudited product
contributions statements in respect of the Acquired Assets for the six months
ended June 30, 2003, to the best of the Borrower's knowledge, fairly present in
all material respects the information purported to be presented in such line
items at the dates and for the periods indicated therein.

3.2  No Change. Since December 28, 2002, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

3.3  Corporate Existence; Compliance with Law. Each of Holdings, the Borrower
and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate or business trust power and authority, and the legal right, to own and
operate its Property, to lease the Property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or business trust and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law except, in the case of each of the foregoing
clauses (c) and (d), to the extent that the failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

3.4  Corporate Power; Authorization; Enforceable Obligations. Each Loan Party
has the corporate or business trust power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of the Borrower, to borrow hereunder. Each Loan Party has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of the Borrower,
to authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the Acquisition and the borrowings hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the other Loan Documents, except (i) consents, authorizations, filings
and notices described in Schedule 3.4, which consents, authorizations, filings
and notices have been obtained or made and are in full force and effect, (ii)
the filings referred to in Section 3.19 and (iii) consents, notices and filings
which the failure to make or obtain could not reasonably be expected to have a
Material Adverse Effect. Each Loan Document has been duly executed and delivered
on behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

3.5  No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
Holdings, the Borrower or any of its Subsidiaries and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable on the
Amendment/Restatement Effective Date to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

3.6  No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Holdings or the Borrower, threatened by or against Holdings, the Borrower or
any of its Subsidiaries or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents, the Existing Term Loan
Agreement or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.

3.7  No Default. Neither Holdings, the Borrower nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

3.8  Ownership of Property; Liens. Each of Holdings, the Borrower and its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, subject only to Liens and other matters permitted by Section
6.3, and good title to, or a valid leasehold or other property interest in, all
its other Property, and none of such Property is subject to any Lien except as
permitted by Section 6.3.

3.9  Intellectual Property. To the knowledge of Holdings and the Borrower,
Holdings, the Borrower and each of its Subsidiaries owns, or is licensed to use,
all Intellectual Property necessary and material for the conduct of its business
as currently conducted. To the knowledge of Holdings and the Borrower, except as
indicated on Schedule 3.9, no material claim has been asserted and is pending by
any Person alleging that the use of any Intellectual Property by Holdings, the
Borrower and its Subsidiaries infringes on the intellectual property rights of
any Person in any material respect nor does Holdings or the Borrower know of any
valid basis for any such claim.

3.10  Taxes. Each of Holdings, the Borrower and each of its Subsidiaries has
filed or caused to be filed all Federal, state and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any assessments made against it or any of its Property and
all other taxes, fees or other charges imposed on it or any of its Property by
any Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of Holdings, the Borrower or its Subsidiaries, as the case may be); and as
of the Amendment/Restatement Effective Date no tax Lien has been filed, and, to
the knowledge of Holdings and the Borrower, no claim is being asserted, with
respect to any such tax, fee or other charge.

3.11  Federal Regulations. No part of the proceeds of any Term Loans will be
used for "purchasing" or "carrying" any "margin stock" within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1 referred to in Regulation U.

3.12  Labor Matters. There are no strikes or other labor disputes against
Holdings, the Borrower or any of its Subsidiaries pending or, to the knowledge
of Holdings or the Borrower, threatened that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect. Hours worked by
and payment made to employees of Holdings, the Borrower and its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters that (individually or in
the aggregate) could reasonably be expected to have a Material Adverse Effect.
All payments due from Holdings, the Borrower or any of its Subsidiaries on
account of employee health and welfare insurance that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect if not
paid have been paid or accrued as a liability on the books of Holdings, the
Borrower or the relevant Subsidiary.

3.13  ERISA. Neither a Reportable Event nor an "accumulated funding deficiency"
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by more than $2,000,000. Neither the Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any liability under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made that could reasonably be
expected to have a Material Adverse Effect. No such Multiemployer Plan is in
Reorganization or Insolvent as of the Amendment/Restatement Effective Date.

3.14  Investment Company Act; Other Regulations. No Loan Party is an "investment
company", or a company "controlled" by an "investment company", within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) which limits its ability to incur Indebtedness.

3.15  Subsidiaries. (a)  The Subsidiaries listed on Schedule 3.15 constitute all
the Subsidiaries of the Borrower at the date hereof. Schedule 3.15 sets forth as
of the Amendment/Restatement Effective Date the name and jurisdiction of
incorporation of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party.

(b)  There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors' qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary.

(c)  At any time prior to the Senior Subordinated Notes I Termination Date, each
of the Subsidiaries listed on Schedule 3.15 is a Wholly Owned Subsidiary
Guarantor.

3.16  Use of Proceeds. The proceeds of the Term Loans shall be used to finance
the Acquisition and to pay related fees and expenses and to refinance certain
existing Indebtedness of the Borrower.

3.17  Environmental Matters. Other than exceptions to any of the following that
could not, individually and in the aggregate, reasonably be expected to have a
Material Adverse Effect:

(a)  the Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current operations or for any
property owned, leased, or otherwise operated by any of them; (iii) are, and
within the period of all applicable statutes of limitation have been, in
compliance with all of their Environmental Permits; and (iv) reasonably believe
that: each of their Environmental Permits will be timely renewed and complied
with; any additional Environmental Permits that may be required of any of them
will be timely obtained and complied with; and compliance with any Environmental
Law that is or is expected to become applicable to any of them will be timely
attained and maintained.

(b)  Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or, to the knowledge of the Borrower and its
Subsidiaries, formerly owned, leased or operated by the Borrower or any of its
Subsidiaries, or, to the knowledge of the Borrower and its Subsidiaries, at any
other location (including, without limitation, any location to which Materials
of Environmental Concern have been sent for re-use or recycling or for
treatment, storage, or disposal) which could reasonably be expected to (i) give
rise to liability of the Borrower or any of its Subsidiaries under any
applicable Environmental Law or otherwise result in costs to the Borrower or any
of its Subsidiaries, or (ii) interfere with the Borrower's or any of its
Subsidiaries' continued operations.

(c)  There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or any of its Subsidiaries will be, named as a party that is
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened.

(d)  Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or with
respect to any Materials of Environmental Concern.

(e)  Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

(f)  Neither the Borrower nor any of its Subsidiaries has assumed or retained,
by contract, any liabilities of any kind, fixed or contingent, known or unknown,
under any Environmental Law or with respect to any Material of Environmental
Concern.

3.18  Accuracy of Information, etc. No written statement or written information
(other than projections) contained in this Agreement, any other Loan Document,
the Confidential Information Memorandum or any other document, certificate or
written statement furnished to the Administrative Agent or the Lenders or any of
them, by or on behalf of any Loan Party for use in connection with the
transactions contemplated by or pursuant to this Agreement or the other Loan
Documents, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not misleading, except that the foregoing
representation and warranty does not apply to statements in or omissions from
the Confidential Information Memorandum made in reliance upon and in conformity
with information relating to any of the Agents or the Lenders furnished to the
Borrower by or on behalf of any Agent or Lender. The projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. As of the date hereof, the representations and warranties
contained in the Acquisition Documentation are true and correct in all material
respects, except that any representation regarding the subject matter contained
in Section 3.1(c) hereof shall be made as set forth in Section 3.1(c) hereof,
without regard to the applicable representation in the Asset Purchase Agreement.

3.19  Security Documents. (a)  The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, when any stock certificates
representing such Pledged Stock are delivered to the Administrative Agent
together with stock powers endorsed to the Administrative Agent or in blank, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 3.19(a)-1, (which financing statements have been
duly completed and delivered to the Administrative Agent) and such other filings
as are specified on Schedule 3 to the Guarantee and Collateral Agreement (all of
which filings have been duly completed), the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Guarantee and
Collateral Agreement), in each case prior and superior in right to any other
Person (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 6.3). Schedule 3.19(a)-2 lists each UCC Financing Statement
(other than any naming the Administrative Agent as secured party) that (i) names
any Loan Party as debtor and (ii) will remain on file after the
Amendment/Restatement Effective Date.

(b)  Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and, each such
Mortgage, as filed in the offices specified on Schedule 3.19(b), shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person, subject only to
Liens and other matters permitted by Section 6.3.

3.20  Solvency. The Borrower is, and the Borrower and its Subsidiaries on a
consolidated basis are, and after giving effect to the Acquisition and the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.

3.21  Senior Indebtedness. The Obligations constitute "Senior Debt" of the
Borrower under and as defined in the Senior Subordinated Note Indenture. The
obligations of each Subsidiary Guarantor under the Guarantee and Collateral
Agreement constitute "Senior Debt" of such Subsidiary Guarantor under and as
defined in the Senior Subordinated Note Indenture.

3.22  Regulation H. No Mortgage encumbers improvements which are located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards and in which flood insurance has been
made available under the National Flood Insurance Act of 1968, except where
flood insurance as required by Regulation H has been obtained and is in full
force and effect as required by this Agreement.

SECTION 4.  CONDITIONS PRECEDENT

4.1  Initial Conditions. The amendments to the Existing Term Loan Agreement and
the agreement of each Lender to make the Term Loan requested to be made by it on
the Amendment/Restatement Effective Date are subject to the satisfaction, prior
to or concurrently with the making of such Term Loans on the
Amendment/Restatement Effective Date, of the following conditions precedent:

(a)  Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of Holdings and
the Borrower, (ii) the Guarantee and Collateral Agreement, executed and
delivered by a duly authorized officer of Holdings, the Borrower and each
Subsidiary Guarantor and (iii) a Mortgage covering the real property located in
Wisconsin being acquired in the Acquisition (the "New Mortgaged Property"),
executed and delivered by a duly authorized officer of each party thereto.

(b)  Acquisition. The Borrower shall have acquired the Acquired Assets from
Nestlé Prepared Foods Company, Société Produits Nestlé S.A. and Nestec Ltd. for
a purchase price not exceeding $116,000,000 pursuant to the Acquisition
Documentation, and no material provision thereof shall have been waived,
amended, supplemented or otherwise modified; and the Administrative Agent shall
have received a certificate of the Borrower to the effect of the foregoing
provisions of this sentence. The product contribution statements described in
Section 3.1(c) shall reflect profit contribution of the Acquired Assets (before
corporate expenses) of not less than $19,500,000 for the most recent period of
twelve months covered by such profit contribution statements.

(c)  Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received the Pro Forma Balance Sheet and the financial statements and product
contribution statements described in Section 3.1, which have been received by
the Administrative Agent in satisfactory form and substance.

(d)  Approvals. All governmental and third party approvals necessary in
connection with the Acquisition, the financing contemplated hereby and the
continuing operations of Holdings, the Borrower and its Subsidiaries shall have
been obtained and be in full force and effect (other than any such approvals
which, if not obtained, would not have a Material Adverse Effect); all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the Acquisition or the financing thereof (other
than any such conditions which would not have a Material Adverse Effect); and
the Administrative Agent shall have received a certificate of a Responsible
Officer to the foregoing effect, which certificate shall also either (i) certify
that no such approvals are required or (ii) have attached to it copies of any
such required approvals.

(e)  Related Agreements. The Administrative Agent shall have received (in a form
reasonably satisfactory to the Administrative Agent), with a copy for each
Lender, true and correct copies, certified as to authenticity by the Borrower,
of the Acquisition Agreements.

(f)  Fees. The Arranger and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including reasonable fees, disbursements and other charges of counsel
to the Administrative Agent), on or before the Amendment/Restatement Effective
Date. All such amounts will be paid with proceeds of the Term Loans made on the
Amendment/Restatement Effective Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Amendment/Restatement Effective Date.

(g)  Business Plan. The Administrative Agent shall have received a satisfactory
business plan for fiscal years 2003-2010 and a satisfactory written analysis of
the business and prospects of the Borrower and its Subsidiaries for the period
from the Amendment/Restatement Effective Date through the final maturity of the
Term Loans which have been received in satisfactory form.

(h)  Fixed Charge Coverage Ratio. As of the Amendment/Restatement Effective
Date, the Borrower's Fixed Charge Coverage Ratio (as defined in the Senior
Subordinated Note Indenture, and determined in accordance with Section 4.09 of
the Senior Subordinated Note Indenture) shall not be less than 2.0 to 1.0. The
Lenders shall have received a certificate from the Borrower containing all
information and calculations necessary for determining compliance with the
foregoing requirement.

(i)  Lien Searches. The Administrative Agent shall have received the results of
a recent lien search in each relevant jurisdiction with respect to the Borrower
and its Subsidiaries, and such search shall reveal no liens on any of the assets
of the Borrower or its Subsidiaries except for liens permitted by Section 6.3 or
liens to be discharged on or prior to the Amendment/Restatement Effective Date
pursuant to documentation satisfactory to the Administrative Agent.

(j)  Credit Ratings. The Borrower shall have received a rating with respect to
the Term Loan Facility of at least B1 from Moody's and B+ from S&P, and both of
such agencies shall have confirmed that such ratings are stable or being
considered for possible upgrade.

(k)  Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Amendment/Restatement Effective Date,
substantially in the form of Exhibit C, with appropriate insertions and
attachments.

(l)  Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i)  the legal opinion of Dechert LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit F-1; and

(ii)  the legal opinion of local counsel in Wisconsin, which opinion shall be in
form and substance satisfactory to the Administrative Agent.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(m)  Pledged Stock; Stock Power. Subject to Section 5.12(b), the Administrative
Agent shall have received the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof.

(n)  Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens and other matters expressly permitted by
Section 6.3), shall be in proper form for filing, registration or recordation.

(o)  Title Insurance; Flood Insurance. (i)  If requested by the Administrative
Agent, the Administrative Agent shall have received, and the title insurance
company issuing the policy referred to in clause (ii) below (the "Title
Insurance Company") shall have received, maps or plats of an as-built survey of
the sites of the New Mortgaged Property certified to the Title Insurance Company
in a manner satisfactory to it, dated a date satisfactory to the Administrative
Agent and the Title Insurance Company by an independent professional licensed
land surveyor satisfactory to the Administrative Agent and the Title Insurance
Company, which maps or plats and the surveys on which they are based shall be
made in accordance with the Minimum Standard Detail Requirements for Land Title
Surveys jointly established and adopted by the American Land Title Association
and the American Congress on Surveying and Mapping in 1992 or any subsequent
standards jointly adopted by such bodies, and, without limiting the generality
of the foregoing, there shall be surveyed and shown on such maps, plats or
surveys, to the extent required by the Administrative Agent, the following: (A)
the locations on such sites of all the buildings, structures and other
improvements and the established building setback lines; (B) the lines of
streets abutting the sites and width thereof; (C) all access and other easements
appurtenant to the sites; (D) all roadways, paths, driveways, easements,
encroachments and overhanging projections and similar encumbrances affecting the
sites, whether recorded, apparent from a physical inspection of the sites or
otherwise known to the surveyor; (E) any encroachments on any adjoining property
by the building structures and improvements on the sites; (F) if any site is
described as being on a filed map, a legend relating the survey to said map; and
(G) the flood zone designations, if any, in which the New Mortgaged Property is
located.

(ii) The Administrative Agent shall have received in respect of the New
Mortgaged Property a mortgagee's title insurance policy (or policies) or marked
up unconditional binder for such insurance. Such policy shall (A) be in an
amount satisfactory to the Administrative Agent; (B) be issued at ordinary
rates; (C) insure that the Mortgage insured thereby creates a valid first Lien
on the New Mortgaged Property free and clear of all defects and encumbrances,
except as disclosed therein; (D) name the Administrative Agent for the benefit
of the Lenders as the insured thereunder; (E) be in the form of ALTA Loan Policy
- 1970 (Amended 10/17/70 and 10/17/84) (or equivalent policies) to the extent
the Title Insurance Company is willing to issue the same, otherwise in the form
of ALTA Loan Policy - 1992 (or equivalent policies); (F) contain such
endorsements and affirmative coverage as the Administrative Agent may reasonably
request and (G) be issued by title companies satisfactory to the Administrative
Agent (including any such title companies acting as co-insurers or reinsurers,
at the option of the Administrative Agent). The Administrative Agent shall have
received evidence satisfactory to it that all premiums in respect of each such
policy, all charges for mortgage recording tax, and all related expenses, if
any, have been paid.

(iii) [Reserved]

(iv) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (ii) above and a copy of all other material
documents affecting the New Mortgaged Property.

(v) The Administrative Agent shall have received satisfactory "date down
endorsements" with respect to each of the Mortgages executed pursuant to the
Existing Term Loan Agreement.

(p)  Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement.

(q)  Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to this Agreement or any other Loan
Document shall be true and correct on and as of the Amendment/Restatement
Effective Date as if made on and as of such date (unless stated to relate to an
earlier date, in which case such representations and warranty shall be true and
correct as of such earlier date).

(r)  No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the making of the Term Loans
on the Amendment/Restatement Effective Date.

(s)  Leverage Ratio. As of the Amendment/Restatement Effective Date, the ratio
of the Borrower's Consolidated Total Debt to the Borrower's pro forma
Consolidated EBITDA for the four consecutive fiscal quarters most recently ended
(giving pro forma effect to the Acquisition as if it had been consummated on the
first day of such period, with such adjustments as would be permissible under
Regulation S-X of the Securities and Exchange Commission or as are otherwise
acceptable to the Administrative Agent) shall not be greater than 5.25 to 1.0
(subject to adjustment for changes in purchase price of the Acquisition and
projected increase in working capital associated with the Acquisition). The
Lenders shall have received a certificate from the Borrower containing all
information and calculations necessary for determining compliance with the
foregoing requirement.

(t)  Revolving Credit Loans. Concurrently with the making of the Term Loans on
the Amendment/Restatement Effective Date, the Revolving Credit Lenders shall
have made available, and the Borrower shall have borrowed and obtained, the
initial extensions of credit provided for in the Revolving Credit Agreement.

SECTION 5.  AFFIRMATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Term Loan Commitments remain in effect or any Term Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, each of Holdings and
the Borrower shall and shall cause each of its Subsidiaries to:

5.1  Financial Statements. Furnish to the Administrative Agent and each Lender:

(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures as of the end
of the previous year, reported on without a "going concern" or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG, L.L.P. or other independent certified public accountants of
nationally recognized standing;

(b)  as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments); and

(c)  as soon as available, but in any event not later than 45 days after the end
of each month occurring during each fiscal year of the Borrower (other than the
third, sixth, ninth and twelfth such month), the unaudited consolidated balance
sheets of the Borrower and its Subsidiaries as at the end of such month and the
related unaudited consolidated statements of income and of cash flows for such
month and the portion of the fiscal year through the end of such month, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

5.2  Certificates; Other Information. Furnish to the Administrative Agent and
each Lender, or, in the case of clause (h), to the relevant Lender:

(a)  concurrently with the delivery of the financial statements referred to in
Section 5.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

(b)  concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer's knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by Holdings, the Borrower and its Subsidiaries with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and (y) to the extent not previously
disclosed to the Administrative Agent, a listing of any Intellectual Property
acquired by any Loan Party since the date of the most recent list delivered
pursuant to this clause (y) (or, in the case of the first such list so
delivered, since the Amendment/Restatement Effective Date);

(c)  as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, and
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the "Projections"), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

(d)  within 45 days after the end of each fiscal quarter of the Borrower, a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year;

(e)  no later than 2 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed material amendment, supplement,
waiver or other modification with respect to the Acquisition Agreements;

(f)  within five days after the same are sent, copies of all financial
statements and reports that Holdings or the Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five days
after the same are filed, copies of all financial statements and reports that
the Holdings or Borrower may make to, or file with, the SEC;

(g)  as soon as possible and in any event within 5 days of obtaining knowledge
thereof: (i) a description of any development, event, or condition that,
individually or in the aggregate with other developments, events or conditions,
could reasonably be expected to result in the payment by the Borrower and its
Subsidiaries, in the aggregate, of a Material Environmental Amount; and (ii) any
notice that any governmental authority may deny any application for an
Environmental Permit sought by, or revoke or refuse to renew any Environmental
Permit held by, the Borrower which could reasonably be expected to have a
Material Adverse Effect; and

(h)  promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

5.3  Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
Holdings, the Borrower or its Subsidiaries, as the case may be.

5.4  Conduct of Business and Maintenance of Existence, etc. (a)  (i)  Preserve,
renew and keep in full force and effect its corporate existence and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 6.4 and except, in the case of clause
(ii) above, to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.5  Maintenance of Property; Insurance. (a) Keep all Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its Property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

5.6  Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender upon reasonable notice to visit and inspect any of
its properties and examine and make abstracts from any of its books and records
at any reasonable time and as often as may reasonably be desired and to discuss
the business, operations, properties and financial and other condition of
Holdings, the Borrower and its Subsidiaries with officers and employees of
Holdings, the Borrower and its Subsidiaries and with its independent certified
public accountants.

5.7  Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a)  the occurrence of any Default or Event of Default;

(b)  any (i) default or event of default under any Contractual Obligation of
Holdings, the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between Holdings, the
Borrower or any of its Subsidiaries and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c)  any litigation or proceeding affecting Holdings, the Borrower or any of its
Subsidiaries in which the amount involved is $2,000,000 or more and not covered
by insurance or in which injunctive or similar relief is sought;

(d)  the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan that in any case under clause (i) or
(ii) may reasonably be expected to result in liability of more than $2,000,000;

(e)  any amendment or other modification of any of the documents described in
Section 6.9; and

(f)  any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action Holdings, the Borrower or the relevant Subsidiary
proposes to take with respect thereto.

5.8  Environmental Laws. (a)  Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

(b)  Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, or contest such
orders and directives by appropriate legal means.

5.9  Interest Rate Protection. In the case of the Borrower, maintain Hedge
Agreements to the extent necessary to provide that at least 50% of the sum of
the aggregate principal amount of the Term Loans and of the Senior Subordinated
Notes is subject to either a fixed interest rate or interest rate protection for
a period of not less than three years, which Hedge Agreements shall have terms
and conditions reasonably satisfactory to the Administrative Agent.

5.10  Additional Collateral, etc. (a)  With respect to any Property acquired
after the Amendment/Restatement Effective Date by the Borrower or any of its
Subsidiaries (other than (v) any leasehold interests in real property, (w) any
Intellectual Property to the extent creation of a security interest therein
would be contractually prohibited, (x) any Property described in paragraph (b)
or paragraph (c) of this Section, (y) any Property subject to a Lien expressly
permitted by Section 6.3(g) and (z) Property acquired by an Excluded Foreign
Subsidiary) as to which the Administrative Agent, for the benefit of the
Lenders, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in such Property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in such Property (subject to Liens permitted by
Section 6.3), including without limitation, the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.

(b)  With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $500,000 acquired after the
Amendment/Restatement Effective Date by the Borrower or any of its Subsidiaries
(other than any such real property owned by an Excluded Foreign Subsidiary or
subject to a Lien expressly permitted by Section 6.3(g)), promptly (i) execute
and deliver a first priority Mortgage in favor of the Administrative Agent, for
the benefit of the Lenders, covering such real property, (ii) if requested by
the Administrative Agent, provide the Lenders with (x) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real estate as well as a current ALTA survey thereof,
together with a surveyor's certificate and (y) any consents or estoppels
reasonably deemed necessary or advisable by the Administrative Agent in
connection with such mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
covering matters consistent with those covered by opinions of counsel delivered
on the Amendment/Restatement Effective Date relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

(c)  With respect to any new Subsidiary of the Borrower (other than an Excluded
Foreign Subsidiary) created or acquired after the Amendment/Restatement
Effective Date (which, for the purposes of this paragraph, shall include any
existing Subsidiary that ceases to be an Excluded Foreign Subsidiary), by the
Borrower or any of its Subsidiaries, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
the Borrower or any of its Subsidiaries, (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the Borrower or such Subsidiary, as the case may be, (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
(B) to take such actions reasonably necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary (subject to Liens and other
matters permitted by Section 6.3 and excluding leasehold interests in real
property, and Intellectual Property to the extent creation of a security
interest therein would be contractually prohibited), including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
covering matters consistent with those covered by the opinions delivered by
Dechert LLP on the Amendment/Restatement Effective Date relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(d)  With respect to any new Excluded Foreign Subsidiary created or acquired
after the Amendment/Restatement Effective Date by the Borrower or any of its
Subsidiaries, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable in order to grant to the Administrative Agent, for
the benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by the Borrower or any of its
Subsidiaries (provided that in no event shall more than 65% of the total
outstanding voting Capital Stock of any such new Subsidiary be required to be so
pledged), (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or such Subsidiary, as
the case may be, and take such other action as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Lien of the
Administrative Agent thereon, and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

5.11  Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request,
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Borrower or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Administrative Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

5.12  Post-Closing Action. Within 30 days after the Amendment/Restatement
Effective Date, cause to be delivered:

(a)  to the Administrative Agent and the Lenders, a legal opinion of Canadian
counsel covering such matters with respect to the Borrower's Canadian Subsidiary
and its obligations as a guarantor under the Guarantee and Collateral Agreement
as the Administrative Agent shall reasonably request; and

(b)  to the Administrative Agent, certificates representing the remaining 35% of
the shares of Capital Stock of Les Produits Alimentaires Jacques et Fils Inc.
not previously delivered pursuant to Section 4.1(m), together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof.

SECTION 6.  NEGATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Term Loan Commitments remain in effect or any Term Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrower shall
not, and shall not permit any of its Subsidiaries to, and, in the case of
Section 6.16, Holdings shall not, directly or indirectly:

6.1  Financial Condition Covenants.

(a)  Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
ending with any fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:

Fiscal Quarter

Consolidated
Leverage Ratio

 

 

FQ3 2003

6.00 to 1.0

FQ4 2003

6.00 to 1.0

FQ1 2004

6.00 to 1.0

FQ2 2004

6.00 to 1.0

FQ3 2004

6.00 to 1.0

FQ4 2004

5.75 to 1.0

FQ1 2005

5.75 to 1.0

FQ2 2005

5.75 to 1.0

FQ3 2005

5.75 to 1.0

FQ4 2005

5.50 to 1.0

FQ1 2006

5.50 to 1.0

FQ2 2006

5.50 to 1.0

FQ3 2006

5.50 to 1.0

FQ4 2006

5.25 to 1.0

FQ1 2007

5.25 to 1.0

FQ2 2007

5.25 to 1.0

FQ3 2007

5.25 to 1.0

FQ4 2007

5.00 to 1.0

FQ1 2008

5.00 to 1.0

FQ2 2008

5.00 to 1.0

FQ3 2008

5.00 to 1.0

FQ4 2008

4.75 to 1.0

FQ1 2009

4.75 to 1.0

FQ2 2009

4.75 to 1.0

   

(b)  Consolidated Senior Leverage Ratio. Permit the Consolidated Senior Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Borrower ending with any fiscal quarter set forth below to exceed the ratio
set forth below opposite such fiscal quarter:

Fiscal Quarter

Consolidated Senior
Leverage Ratio

   

FQ3 2003

2.50 to 1.0

FQ4 2003

2.50 to 1.0

FQ1 2004

2.50 to 1.0

FQ2 2004

2.50 to 1.0

FQ3 2004

2.50 to 1.0

FQ4 2004

2.50 to 1.0

FQ1 2005

2.25 to 1.0

FQ2 2005

2.25 to 1.0

FQ3 2005

2.25 to 1.0

FQ4 2005

2.25 to 1.0

FQ1 2006

2.00 to 1.0

FQ2 2006

2.00 to 1.0

FQ3 2006

2.00 to 1.0

FQ4 2006

2.00 to 1.0

FQ1 2007

2.00 to 1.0

FQ2 2007

2.00 to 1.0

FQ3 2007

2.00 to 1.0

FQ4 2007

2.00 to 1.0

FQ1 2008

2.00 to 1.0

FQ2 2008

2.00 to 1.0

FQ3 2008

2.00 to 1.0

FQ4 2008

2.00 to 1.0

FQ1 2009

2.00 to 1.0

FQ2 2009

2.00 to 1.0

   

(c)  Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

Fiscal Quarter

Consolidated Interest
Coverage Ratio

   

FQ3 2003

2.00 to 1.0

FQ4 2003

2.00 to 1.0

FQ1 2004

2.00 to 1.0

FQ2 2004

2.00 to 1.0

FQ3 2004

2.00 to 1.0

FQ4 2004

2.00 to 1.0

FQ1 2005

2.00 to 1.0

FQ2 2005

2.00 to 1.0

FQ3 2005

2.00 to 1.0

FQ4 2005

2.00 to 1.0

FQ1 2006

2.25 to 1.0

FQ2 2006

2.25 to 1.0

FQ3 2006

2.25 to 1.0

FQ4 2006

2.25 to 1.0

FQ1 2007

2.50 to 1.0

FQ2 2007

2.50 to 1.0

FQ3 2007

2.50 to 1.0

FQ4 2007

2.50 to 1.0

FQ1 2008

2.50 to 1.0

FQ2 2008

2.50 to 1.0

FQ3 2008

2.50 to 1.0

FQ4 2008

2.50 to 1.0

FQ1 2009

2.50 to 1.0

FQ2 2009

2.50 to 1.0

   

6.2  Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)  Indebtedness of any Loan Party pursuant to any Loan Document;

(b)  (i) prior to the Senior Subordinated Notes I Termination Date, Indebtedness
of the Borrower to any Subsidiary and of any Subsidiary to the Borrower or any
other Subsidiary and (ii) on or after the Senior Subordinated Notes I
Termination Date, Indebtedness of the Borrower to any Subsidiary and of any
Wholly Owned Subsidiary Guarantor to the Borrower or any other Subsidiary;

(c)  Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g) in an aggregate principal amount
not to exceed $5,000,000 at any one time outstanding;

(d)  Indebtedness outstanding on the Amendment/Restatement Effective Date and
listed on Schedule 6.2(d) and any refinancings, refundings, renewals or
extensions thereof (without any increase in the principal amount thereof or any
shortening of the maturity of any principal amount thereof);

(e)  Guarantee Obligations made in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor;

(f)  Indebtedness of the Borrower and the other Loan Parties under the Revolving
Credit Agreement and any promissory notes issued thereunder;

(g)  (i) Indebtedness of the Borrower in respect of the Senior Subordinated
Notes in an aggregate principal amount not to exceed $220,000,000, (ii)
Guarantee Obligations of any Subsidiary Guarantor in respect of such
Indebtedness; provided that in the case of any Subsidiary Guarantor, such
Guarantee Obligations are subordinated to the obligations of such Subsidiary
Guarantor under the Guarantee and Collateral Agreement to the same extent as the
obligations of the Borrower in respect of the Senior Subordinated Notes are
subordinated to the Obligations and (iii) Indebtedness of the Borrower that
refinances Senior Subordinated Notes and Guarantee Obligations of any Subsidiary
Guarantor in respect of such refinancing Indebtedness; provided, that (A) such
refinancing Indebtedness and Guarantee Obligations shall be subordinated to the
obligations of the Borrower and the Subsidiary Guarantors under the Loan
Documents to the same extent as the obligations of the Borrower and the
Subsidiary Guarantors in respect of the Senior Subordinated Notes are
subordinated, (B) the maturity date of such refinancing Indebtedness shall be no
earlier than six months after the final maturity date of the Term Loans and (C)
the terms of such refinancing Indebtedness, taken as a whole, shall not be
materially less favorable to the Borrower and the Subsidiary Guarantors than the
terms of the Senior Subordinated Notes;

(h)  Indebtedness of the Borrower issued to sellers of assets acquired in a
Permitted Acquisition; provided, that (i) not more than $15,000,000 in aggregate
principal amount of such Indebtedness may be outstanding at any one time, (ii)
such Indebtedness shall provide for no payment of principal, and no payment of
interest other than payments in kind, to be made thereunder until the date which
is 91 days after the final maturity date of the Term Loans and (iii) such
Indebtedness shall be subordinated to the Term Loans, Revolving Credit Loans,
Swing Line Loans and Reimbursement Obligations on terms and conditions
reasonably satisfactory to the Administrative Agent;

(i)  Indebtedness secured by Liens permitted by Section 6.3(l); provided, that
the aggregate principal amount of such Indebtedness, plus the aggregate
principal amount of Indebtedness permitted by Section 6.2(c), shall not at any
time exceed $10,000,000; and

(j)  other unsecured Indebtedness, not included in clauses (a) through (i)
above, not to exceed $10,000,000 at any time outstanding.

6.3  Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

(a)  Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b)  carriers', warehousemen's, mechanics', materialmen's, repairmen's,
landlord's or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

(c)  pledges or deposits in connection with workers' compensation, unemployment
insurance and other social security legislation;

(d)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)  easements, rights-of-way, restrictions, encroachments (onto the Property or
by improvements located on the Property, onto adjoining property or rights of
way or onto easement areas) and other similar encumbrances and title defects
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(f)  Liens in existence on the date hereof listed on Schedule 6.3(f), securing
Indebtedness permitted by Section 6.2(d), provided that no such Lien is spread
to cover any additional Property after the Amendment/Restatement Effective Date
and that the amount of Indebtedness secured thereby is not increased;

(g)  Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 6.2(c) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any Property other than the Property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

(h)  Liens created pursuant to the Security Documents;

(i)  any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(j)  judgment liens which would not create any Event of Default;

(k)  licenses of Intellectual Property in the ordinary course of business;

(l)  liens on fixed assets existing at the time such fixed assets are acquired
in connection with a Permitted Acquisition and not created in contemplation
thereof;

(m)  deposits in an aggregate amount not to exceed $1,000,000 made in the
ordinary course of business to secure liability insurance carriers;

(n)  Permitted Exceptions (as such term is defined in the Mortgages) which, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect; and

(o)  Liens not otherwise permitted by this Section 6.3, so long as neither (i)
the aggregate outstanding principal amount of the obligations secured thereby
nor (ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds $5,000,000 at any one time.

6.4  Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

(a)  any Subsidiary may be merged or consolidated with or into the Borrower
(provided that the Borrower shall be the continuing or surviving corporation) or
with or into any Subsidiary Guarantor (provided that such Subsidiary Guarantor
shall be the continuing or surviving corporation); and

(b)  any Subsidiary may Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any Subsidiary Guarantor.

6.5  Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary's Capital Stock to any Person, except:

(a)  the Disposition of obsolete or worn out property in the ordinary course of
business;

(b)  the sale of inventory in the ordinary course of business;

(c)  Dispositions permitted by Section 6.4(b);

(d)  the sale or issuance of any Subsidiary's Capital Stock to the Borrower or
any Subsidiary Guarantor;

(e)  the Disposition of other assets in any fiscal year of the Borrower that
contributed, in the aggregate, not more than 20% of Consolidated EBITDA for the
prior fiscal year; provided, that (i) in the case of each such Disposition, the
Borrower shall be in pro forma compliance with the financial covenants set forth
in Section 6.1 after giving effect to such Disposition (determined on the
assumption that such Disposition and the repayment of any Indebtedness resulting
therefrom had occurred on the first day of the relevant period measured by such
covenants) and (ii) in the case of any such Disposition yielding Net Cash
Proceeds of $1,000,000 or more, the Administrative Agent shall have received a
certificate of a Responsible Officer to the effect set forth in the foregoing
clause (i) and showing calculations thereof; and

(f)  any Disposition constituting a Recovery Event, provided, that the
requirements of Section 2.7(b) are complied with in connection therewith.

6.6  Limitation on Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of Holdings, the Borrower or any Subsidiary,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of Holdings, the Borrower or any Subsidiary, or enter into any
derivatives or other transaction with any financial institution, commodities or
stock exchange or clearinghouse (a "Derivatives Counterparty") obligating
Holdings, the Borrower or any Subsidiary to make payments to such Derivatives
Counterparty as a result of any change in market value of any such Capital Stock
(collectively, "Restricted Payments"), except that (i) any Subsidiary may make
Restricted Payments to the Borrower or any Subsidiary Guarantor and (ii) the
Borrower may pay dividends to Holdings (A) in an amount not to exceed $100,000
in any fiscal year to be used to pay corporate overhead expenses incurred in the
ordinary course of business, (B) in an amount equal to the Permitted Stock
Repurchase Amount and (C) to permit repurchase of Holdings capital stock from
the Sponsor for resale to management and employees of the Borrower and its
Subsidiaries so long as the proceeds thereof are immediately reinvested in the
common equity of the Borrower.

6.7  Limitation on Capital Expenditures. Make or commit to make any Capital
Expenditure, except (a) Capital Expenditures of the Borrower and its
Subsidiaries in the ordinary course of business not exceeding, for any fiscal
year set forth below, the amount set forth below opposite such fiscal year:

Fiscal Year

Amount

   

2003

$8,500,000

2004

$9,750,000

2005

$10,250,000

2006

$11,000,000

2007

$11,500,000

2008

$12,000,000

2009

$12,750,000

   

provided, that (i) any such amount referred to above, if not so expended in the
fiscal year for which it is permitted, may be carried over for expenditure in
the next succeeding fiscal year and (ii) Capital Expenditures made pursuant to
this clause (a) during any fiscal year shall be deemed made, first, in respect
of amounts permitted for such fiscal year as provided in the table above and
second, in respect of amounts carried over from the prior fiscal year pursuant
to subclause (i) above and (b) Capital Expenditures made with the proceeds of
any Reinvestment Deferred Amount.

6.8  Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, "Investments"), except:

(a)  extensions of trade credit in the ordinary course of business;

(b)  investments in Cash Equivalents;

(c)  Investments arising in connection with the incurrence and lending of
Indebtedness permitted by Sections 6.2(b) and (e);

(d)  loans and advances to employees of Holdings, the Borrower or any
Subsidiaries of the Borrower in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) in an
aggregate amount for the Borrower and its Subsidiaries not to exceed $1,000,000
at any one time outstanding;

(e)  the Acquisition;

(f)  Permitted Acquisitions; and

(g)  Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 6.8(c)) by the Borrower or any of its Subsidiaries in the
Borrower or any Person that, prior to such investment, is a Subsidiary
Guarantor.

6.9  Limitation on Optional Payments and Modifications of Debt Instruments, etc.
(a)  Except as permitted by Section 6.2(g), make or offer to make any optional
or voluntary payment, prepayment, repurchase or redemption of, or otherwise
voluntarily or optionally defease, the Senior Subordinated Notes or any
Indebtedness that refinances the Senior Subordinated Notes, or segregate funds
for any such payment, prepayment, repurchase, redemption or defeasance, or enter
into any derivative or other transaction with any Derivatives Counterparty
obligating the Borrower or any Subsidiary to make payments to such Derivatives
Counterparty as a result of any change in market value of the Senior
Subordinated Notes or any Indebtedness that refinances the Senior Subordinated
Notes, (b) amend, modify or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Subordinated Notes or the Senior Subordinated Note Indenture or the
indenture or instruments governing any Indebtedness that refinances the Senior
Notes (other than any such amendment, modification, waiver or other change which
(i) would extend the maturity or reduce the amount of any payment of principal
thereof, reduce the rate or extend the date for payment of interest thereon or
relax any covenant or other restriction applicable to the Borrower or any of its
Subsidiaries and (ii) does not involve the payment of a consent fee), (c)
designate any Indebtedness (other than the Obligations) as "Designated Senior
Indebtedness" for the purposes of the Senior Subordinated Note Indenture or the
indenture or instruments governing any Indebtedness that refinances the Senior
Notes or (d) amend its certificate of incorporation in any manner materially
adverse to the Lenders.

6.10  Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Holdings, the Borrower
or any Subsidiary Guarantor) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of the Borrower or
such Subsidiary, as the case may be, and (c) upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary, as the case may be, than it
would obtain in a comparable arm's length transaction with a Person that is not
an Affiliate. Notwithstanding the foregoing, so long as no Default or Event of
Default shall be in existence, (i) the Borrower and its Subsidiaries may pay to
the Sponsor and its Control Investment Affiliates fees and expenses pursuant to
a management agreement approved by the board of directors of the Borrower in an
aggregate amount not to exceed the lesser of (a) 1.0% of Consolidated EBITDA for
the period in respect of which such fees are to be paid or (b) the amount
permitted to be paid under the terms of the Senior Subordinated Note Indenture;
and (ii) the Borrower may pay transaction fees to the Sponsor or any affiliates
thereof in connection with the Acquisition or any other Permitted Acquisitions
made by a Loan Party in an amount not to exceed 1% of the total transaction
value of the Acquisition or such other Permitted Acquisitions, as applicable.

6.11  Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Borrower or any Subsidiary of real or
personal property which has been or is to be sold or transferred by the Borrower
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

6.12  Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than the Saturday nearest to December 31 or
change the Borrower's method of determining fiscal quarters.

6.13  Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any guarantor, its
obligations under the Guarantee and Collateral Agreement, other than (a)  this
Agreement, the Revolving Credit Agreement and the other Loan Documents and
(b)  any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby).

6.14  Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement (after giving effect
to the Acquisition) or that are reasonably related thereto.

6.15  Limitation on Amendments to Acquisition Documentation. (a) Amend,
supplement or otherwise modify (pursuant to a waiver or otherwise) the terms and
conditions of the indemnities and licenses furnished to the Borrower or any of
its Subsidiaries pursuant to the Acquisition Documentation such that after
giving effect thereto such indemnities or licenses shall be materially less
favorable to the interests of the Loan Parties or the Lenders with respect
thereto or (b) otherwise amend, supplement or otherwise modify the terms and
conditions of the Acquisition Documentation except to the extent that any such
amendment, supplement or modification could not reasonably be expected to have a
Material Adverse Effect.

6.16  Limitation on Activities of Holdings. In the case of Holdings,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (a) conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than those
incidental to its ownership of the Capital Stock of the Borrower and Capital
Stock of other entities, (b) incur, create, assume or suffer to exist any
Indebtedness or other liabilities or financial obligations, except (i)
nonconsensual obligations imposed by operation of law, (ii) pursuant to the Loan
Documents to which it is a party, (iii) obligations with respect to its Capital
Stock, and (iv) Indebtedness of Holdings issued to sellers of assets purchased
by Holdings or a Subsidiary of Holdings (provided that (A) such Indebtedness is
subordinated to the Term Loans, Revolving Credit Loans, Swing Line Loans and
Reimbursement Obligations, (B) such Indebtedness shall provide for no payment of
principal, and no payment of interest other than payments in kind, to be made
thereunder until the date which is 91 days after the final maturity date of the
Term Loans and (C) such Indebtedness shall have no covenants other than a
covenant to pay principal and interest, covenants not to make any payment in
respect of equity or junior debt prior to payment of such Indebtedness, and
customary informational covenants, such as a covenant to provide financial
statements) or (c) own, lease, manage or otherwise operate any properties or
assets other than cash equivalents and shares of Capital Stock of the Borrower
and other entities.

6.17  Limitation on Withdrawal of Reinvestment Deferred Amount. To the extent
that the Borrower, in calculating Consolidated Total Debt, deducts an amount in
respect of all or any portion of the then outstanding aggregate Reinvestment
Deferred Amount on deposit in an account subject to the Lien of the Guarantee
and Collateral Agreement, withdraw any such funds from such account unless,
before and after giving effect to such withdrawal, (a) no Default or Event of
Default shall have occurred and be continuing and (b) each of the
representations and warranties made by any Loan Party in or pursuant to this
Agreement or any other Loan Document shall be true and correct on and as of such
date as if made on and as of such date.

6.18  Limitation on Subsidiaries. At any time prior to the Senior Subordinated
Notes I Termination Date, create or acquire any new Subsidiary other than any
Subsidiary that becomes a Wholly Owned Subsidiary Guarantor on the date of such
creation or acquisition.

SECTION 7.  EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)  The Borrower shall fail to pay any principal of any Term Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Term Loan, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

(b)  Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any other Loan Document shall prove to have
been inaccurate in any material respect on or as of the date made or deemed made
or furnished; or

(c)  (i) Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to
Holdings and the Borrower only), Section 5.7(a) or Section 6, or Section 5.6 of
the Guarantee and Collateral Agreement, or (ii) an "Event of Default" under and
as defined in any Mortgage shall have occurred and be continuing; or

(d)  Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days; or

(e)  Holdings, the Borrower or any of its Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including, without
limitation, any Guarantee Obligation, but excluding the Term Loans) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $5,000,000; or

(f)  (i) Holdings, the Borrower or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Holdings, the Borrower or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against Holdings, the Borrower or any of its Subsidiaries any case, proceeding
or other action of a nature referred to in clause (i) above that (A) results in
the entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against Holdings, the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) Holdings, the
Borrower or any of its Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) Holdings, the Borrower or any
of its Subsidiaries shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or

(g)  (i) Any Person shall engage in any "prohibited transaction" (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
"accumulated funding deficiency" (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed (or a trustee shall be
appointed) to administer, or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other similar event or condition shall occur or exist with respect to a
Plan other than in the ordinary course of business; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could, in the sole judgment of the Required
Lenders, reasonably be expected to have a Material Adverse Effect; or

(h)  One or more judgments or decrees shall be entered against Holdings, the
Borrower or any of its Subsidiaries involving for Holdings, the Borrower and its
Subsidiaries taken as a whole a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $5,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(i)  Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

(j)  The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

(k)  (i) The Permitted Investors shall cease to have the power to vote or direct
the voting of securities having a majority of the ordinary voting power for the
election of directors of Holdings (determined on a fully diluted basis); (ii)
the Permitted Investors shall cease to own of record and beneficially at least
51% of the common stock of Holdings, (iii) Holdings shall cease to own and
control, of record and beneficially, directly, 100% of each class of outstanding
Capital Stock of the Borrower free and clear of all Liens (except Liens created
by the Guarantee and Collateral Agreement); or (iv) a Specified Change of
Control shall occur; or

(l)  The Senior Subordinated Notes or the guarantees thereof shall cease, for
any reason, to be validly subordinated to the Obligations or the obligations of
the Subsidiary Guarantors under the Guarantee and Collateral Agreement, as the
case may be, as provided in the Senior Subordinated Note Indenture, or any Loan
Party, any Affiliate of any Loan Party, the trustee in respect of the Senior
Subordinated Notes or the holders of at least 25% in aggregate principal amount
of the Senior Subordinated Notes shall so assert;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Term Loan Commitments shall immediately terminate and the Term
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken: with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Term Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.

SECTION 8.  THE ADMINISTRATIVE AGENT; THE ARRANGER; THE OTHER AGENTS

8.1  Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the Administrative Agent of such Lender under this
Agreement and the other Loan Documents, and each Lender irrevocably authorizes
the Administrative Agent, in such capacity, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall have no duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

8.2  Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

8.3  Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person's own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

8.4  Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to Holdings or the Loan Parties),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense (other than any liability or expense arising from its gross negligence
or willful misconduct) that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Term Loans.

8.5  Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a "notice of default". In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

8.6  Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Term Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

8.7  Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by Holdings, the Borrower and
without limiting the obligation of Holdings or the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Term Loan Commitments
shall have terminated and the Term Loans shall have been paid in full, ratably
in accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (including, without limitation, at any time
following the payment of the Term Loans) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of, the
Term Loan Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent's gross negligence or willful misconduct. The agreements in
this Section shall survive the payment of the Term Loans and all other amounts
payable hereunder.

8.8  Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though the Administrative Agent
were not the Administrative Agent hereunder. With respect to its Term Loans made
or renewed by it, the Administrative Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not the Administrative Agent, and the terms "Lender"
and "Lenders" shall include the Administrative Agent in its individual capacity.

8.9  Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days' written notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor Administrative Agent for the Lenders,
which successor Administrative Agent shall (unless an Event of Default under
Section 7(a) or Section 7(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor
Administrative Agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term "Administrative Agent" shall mean such
successor Administrative Agent effective upon such appointment and approval, and
the former Administrative Agent's rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Agreement or
any holders of the Term Loans. If no successor Administrative Agent has accepted
appointment as Administrative Agent by the date that is 10 days following a
retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. After any
retiring Administrative Agent's resignation as Administrative Agent, the
provisions of this Section 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

8.10  Authorization to Release Liens; Other Actions Relating to Security
Documents. (a)  The Administrative Agent is hereby irrevocably authorized by
each of the Lenders to release any Lien covering any Property of the Borrower or
any of its Subsidiaries that is the subject of a Disposition which is permitted
by this Agreement and the Revolving Credit Agreement or which has been consented
to in accordance with Section 9.1 of this Agreement and Section 9.1 of the
Revolving Credit Agreement.

(b)  With respect to any action under or in respect of the Security Documents
that the provisions of this Agreement permit or require the Administrative Agent
to take only with the consent, or upon the direction, of all of the Lenders or
the Required Lenders, as the case may be, the Lenders acknowledge that the
Administrative Agent shall be required to take such action only if such action
is approved by the Joint Required Lenders.

8.11  The Arranger; the Other Agents. None of the Arranger or the Other Agents,
in their respective capacities as such, shall have any duties or
responsibilities, or incur any liability, under this Agreement and the other
Loan Documents.

SECTION 9.  MISCELLANEOUS

9.1  Amendments and Waivers. Neither this Agreement or any other Loan Document,
nor any terms hereof or thereof, may be amended, supplemented or modified except
in accordance with the provisions of this Section 9.1. Subject to the provisions
of the immediately following sentence, the Required Lenders and each Loan Party
party to the relevant Loan Document may, or (with the written consent of the
Required Lenders) the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
(including amendments and restatements hereof or thereof) for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as may be specified in the
instrument of waiver, any of the requirements of this Agreement or the other
Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Term Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof, or modify the definition of Interest Period to permit an Interest
Period greater than six months in duration, or increase the amount or extend the
expiration date of any Term Loan Commitment of any Lender, in each case without
the consent of each Lender directly affected thereby; (ii) amend, modify or
waive any provision of this Section or reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Guarantors from their guarantee obligations
under the Guarantee and Collateral Agreement, in each case without the consent
of all Lenders; (iii) amend, modify or waive any provision of Section 8 without
the consent of the Administrative Agent; or (iv) amend, modify or waive any
provision of Section 2.13 without the consent of each Lender directly affected
thereby. Notwithstanding the immediately preceding sentence, the parties to this
Agreement agree, for their own benefit and for the benefit of the parties to the
Revolving Credit Agreement, that (i) the provisions of Sections 3, 5, 6 and 7
may be amended, supplemented or modified with, and only with, the consent of the
Borrower and the Joint Required Lenders (whether or not the Required Lenders
shall have consented thereto) and compliance with any of the requirements of
such Sections (or any Default or Event of Default resulting from a failure by
the Borrower to comply with such requirements) may be waived with, and only
with, the consent of the Joint Required Lenders (whether or not the Required
Lenders shall have consented thereto), (ii) subject to the provisions of clause
(iv) of this sentence, the provisions of the Security Documents may be amended,
supplemented or modified with, and only with, the consent of each Loan Party
that is a party thereto and the Joint Required Lenders (whether or not the
Required Lenders shall have consented thereto) and compliance with any of the
requirements of such Sections (or any Default or Event of Default resulting from
a failure by any Loan Party to comply with such requirements) may be waived
with, and only with, the consent of the Joint Required Lenders (whether or not
the Required Lenders shall have consented thereto), (iii) the definition of
Joint Required Lenders in Section 1.1 may be amended or otherwise modified only
with the consent of the Borrower, each Lender and each Revolving Credit Lender,
(iv) any release of all or substantially all of the Collateral, and any release
of all or substantially all of the Guarantors from their guarantee obligations
under the Guarantee and Collateral Agreement, shall, in each case, be effected
with, and only with, the consent of each Lender and each Revolving Credit
Lender, (v) any amendment, modification or waiver of any provision of Section
2.7 may be effected with, and only with, the consent of the Borrower, the
Required Lenders and Revolving Credit Lenders holding more than 50% of the
aggregate amount of the Revolving Credit Commitments then in effect (or, if the
Revolving Credit Commitments have been terminated, the Total Revolving
Extensions of Credit (as defined in the Revolving Credit Agreement) then
outstanding), (vi) any amendment, modification or waiver in respect of any
provision of this Agreement effected pursuant to this sentence must be
accompanied by an equivalent amendment, modification or waiver in respect of the
corresponding provision of the Revolving Credit Agreement and (vii) this
sentence may be amended or otherwise modified only with the consent of the
Borrower, each Lender and each Revolving Credit Lender. Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Term Loans. In the case of
any waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. Any
such waiver, amendment, supplement or modification shall be effected by a
written instrument signed by the parties required to sign pursuant to the
foregoing provisions of this Section; provided, that delivery of an executed
signature page of any such instrument by facsimile transmission shall be
effective as delivery of a manually executed counterpart thereof. For the
avoidance of doubt, this Agreement may be amended (or amended and restated) with
the written consent of the Joint Required Lenders, the Administrative Agent and
each Loan Party to each relevant Loan Document (x) to add one or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof (collectively, the "Additional Extensions of Credit") to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and the Joint Required Lenders; provided, however, that (A)
no such amendment shall permit the Additional Extensions of Credit to share
ratably with or with preference to the Term Loans in the application of
mandatory prepayments without the consent of the Required Lenders hereunder and
the Required Lenders (as defined in the Revolving Credit Agreement), (B) no
Lender shall be required to make or participate in such Additional Extensions of
Credit without the consent of such Lender in its sole discretion and (C) unless
each Lender shall otherwise agree, the applicable margin with respect to the
Additional Extensions of Credit shall not exceed the Applicable Margin for Term
Loans.

9.2  Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of Holdings, the Borrower and the Administrative
Agent, as follows and (b) in the case of the Lenders, as set forth in an
administrative questionnaire delivered to the Administrative Agent or on
Schedule I to the Lender Addendum to which such Lender is a party or, in the
case of a Lender which becomes a party to this Agreement pursuant to an
Assignment and Acceptance, in such Assignment and Acceptance or (c) in the case
of any party, to such other address as such party may hereafter notify to the
other parties hereto:



Holdings:

B&G Foods Holding Corp.
Four Gatehall Drive, Suite 110
Parsippany, NJ 07054
Attention: Chief Financial Officer
Telecopy: 973-630-6550
Telephone: 973-401-6500

   

The Borrower:

B&G Foods, Inc.
Four Gatehall Drive, Suite 110
Parsippany, NJ 07054
Attention: Chief Financial Officer
Telecopy: 973-630-6550
Telephone: 973-401-6500

   

The Administrative Agent:

Lehman Commercial Paper Inc.
745 Seventh Avenue
New York, New York 10019
Attention: Craig Malloy
Telecopy: (646) 758-4617

Telephone: (212) 526-7150

   

provided

that any notice, request or demand to or upon the Administrative Agent or any
Lender shall not be effective until received.



9.3  No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

9.4  Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Term Loans and other extensions of credit hereunder.

9.5  Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the syndication of the Term Loan Facility (other
than fees payable to syndicate members) and the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation of the transactions contemplated
hereby and thereby, including, without limitation, the reasonable fees and
disbursements and other charges of counsel to the Administrative Agent and the
charges of Intralinks, (b) to pay or reimburse each Lender and the
Administrative Agent for all their costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement, the
other Loan Documents and any such other documents, including, without
limitation, the fees and disbursements of counsel (including the allocated fees
and disbursements and other charges of in-house counsel) to each Lender and of
counsel to the Administrative Agent, (c) to pay, and indemnify and hold harmless
each Lender and the Administrative Agent from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, and indemnify and hold harmless each Lender, the
Administrative Agent, their respective affiliates, and their respective
officers, directors, trustees, employees, advisors, agents and controlling
persons (each, an "Indemnitee") from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, any of the foregoing relating to the use of proceeds of the
Term Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of Holdings, the Borrower, any of
its Subsidiaries or any of the Properties and the fees and disbursements and
other charges of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against the Borrower hereunder (all the foregoing in this
clause (d), collectively, the "Indemnified Liabilities"), provided, that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee, in the absence of the gross negligence or willful misconduct of such
Indemnitee, shall be liable for any damages arising from the use by unauthorized
persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any indemnitee. All amounts due under this Section shall be
payable not later than 30 days after written demand therefor. Statements payable
by the Borrower pursuant to this Section shall be submitted with reasonable
supporting detail to the Borrower's chief financial officer, at the address of
the Borrower set forth in Section 9.2, or to such other Person or address as may
be hereafter designated by the Borrower in a written notice to the
Administrative Agent (which shall promptly notify each Lender). The agreements
in this Section shall survive repayment of the Term Loans and all other amounts
payable hereunder.

9.6  Successors and Assigns; Participations and Assignments. (a)  This Agreement
shall be binding upon and inure to the benefit of Holdings, the Borrower, the
Lenders, the Administrative Agent, all future holders of the Term Loans and
their respective successors and assigns, except that the Borrower may not assign
or transfer any of its rights or obligations under this Agreement or any other
Loan Document without the prior written consent of the Administrative Agent and
each Lender (and any attempted such assignment or transfer without such consents
shall be null and void).

(b)  Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a "Participant") participating interests in any Term Loan
owing to such Lender or any other interest of such Lender hereunder and under
the other Loan Documents. In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender's obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Term Loan for all purposes under this
Agreement and the other Loan Documents, and the Borrower and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender's rights and obligations under this Agreement and the other
Loan Documents. In no event shall any Participant under any such participation
have any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Loan Party therefrom and each
Lender shall retain the sole right to enforce any Loan Document and approve any
amendment, modification or waiver of any provision of the Loan Documents, except
that a selling Lender may agree that, without the Participant's consent, such
selling Lender will not agree to any amendment, waiver or consent to any
provisions of the Loan Documents to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Term Loans or any
fees payable hereunder, release all or substantially all of the Collateral,
release all or substantially all of the Guarantors from their guarantee
obligations under the Guarantee and Collateral Agreement, or postpone the date
of the final maturity of the Term Loans, in each case to the extent subject to
such participation. The Borrower agrees that if amounts outstanding under this
Agreement and the Term Loans are due or unpaid, or shall have been declared or
shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall, to the maximum extent permitted by applicable law, be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 9.7(a) as fully as if it were a Lender
hereunder. The Borrower also agrees that each Participant shall be entitled to
the benefits of Sections 2.14, 2.15 and 2.16 with respect to its participation
in the Term Loan Commitments and the Term Loans outstanding from time to time as
if it were a Lender; provided that, in the case of Section 2.15, such
Participant shall have complied with the requirements of said Section and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred.

(c)  Any Lender (an "Assignor") may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any affiliate or Approved Fund or Control Investment
Affiliate thereof or, with the consent of the Administrative Agent (which, in
each case, shall not be unreasonably withheld or delayed), to an additional
bank, financial institution or other entity (an "Assignee") all or any part of
its rights and obligations under this Agreement pursuant to an Assignment and
Acceptance, executed by such Assignee and such Assignor (and, where the consent
of the Borrower or the Administrative Agent is required pursuant to the
foregoing provisions, by the Borrower and such other Persons) and delivered to
the Administrative Agent for its acceptance and recording in the Register;
provided that no such assignment to an Assignee (other than any Lender or any
affiliate or Approved Fund thereof) shall be in an aggregate principal amount of
less than $1,000,000 (other than in the case of an assignment of all of a
Lender's interests under this Agreement), unless (i) otherwise agreed by the
Borrower and the Administrative Agent or (ii) such assignment is one of two or
more assignments being made simultaneously to affiliated Assignees, the sum of
the aggregate principal amounts of which is at least $1,000,000. Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with a Term Loan Commitment and/or Term Loans as set forth therein, and (y) the
Assignor thereunder shall, to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of an Assignor's rights and
obligations under this Agreement, such Assignor shall cease to be a party hereto
except as to Sections 2.14, 2.15, 2.17 and 9.5 in respect of the period prior to
such effective date). Notwithstanding any provision of this Section, the consent
of the Borrower shall not be required for any assignment that occurs at any time
when any Event of Default shall have occurred and be continuing.

(d)  The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 9.2 a copy of each Assignment and Acceptance
delivered to it and a register (the "Register") for the recordation of the names
and addresses of the Lenders and the Term Loan Commitment of, and principal
amount of the Term Loans owing to, each Lender from time to time. The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register as the owner of the Term Loans and any Notes
evidencing the Term Loans recorded therein for all purposes of this Agreement.
Any assignment of any Term Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide). Any assignment or transfer
of all or part of a Term Loan evidenced by a Note shall be registered on the
Register only upon surrender for registration of assignment or transfer of the
Note evidencing such Term Loan, accompanied by a duly executed Assignment and
Acceptance; thereupon one or more new Notes in the same aggregate principal
amount shall be issued to the designated Assignee, and the old Notes shall be
returned by the Administrative Agent to the Borrower marked "canceled". The
Register shall be available for inspection by the Borrower or any Lender (with
respect to any entry relating to such Lender's Term Loans) at any reasonable
time and from time to time upon reasonable prior notice.

(e)  Upon its receipt of an Assignment and Acceptance executed by an Assignor
and an Assignee (and, in any case where the consent of any other Person is
required by Section 9.6(c), by each such other Person) together with payment to
the Administrative Agent of a registration and processing fee of $3,500 (except
that no such registration and processing fee shall be payable (y) in connection
with an assignment by or to Lehman Commercial Paper Inc. or any Affiliate
thereof or (z) in the case of an Assignee which is already a Lender or is an
affiliate or Approved Fund of a Lender or a Person under common management with
a Lender), the Administrative Agent shall (i) promptly accept such Assignment
and Acceptance and (ii) on the effective date determined pursuant thereto record
the information contained therein in the Register and give notice of such
acceptance and recordation to the Lenders, the Administrative Agent and the
Borrower. On or prior to such effective date, the Borrower, at its own expense,
upon request, shall execute and deliver to the Administrative Agent (in exchange
for the applicable Note of the assigning Lender) a new Note to the order of such
Assignee in an amount equal to the applicable Term Loans acquired by it pursuant
to such Assignment and Acceptance and, if the Assignor has retained Term Loans,
upon request, a new Note to the order of the Assignor in an amount equal to the
applicable Term Loans retained by it hereunder. Such new Note or Notes shall be
dated the Amendment/Restatement Effective Date and shall otherwise be in the
form of the Note replaced thereby.

(f)  For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Term Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Term Loan or Note to any Federal Reserve
Bank in accordance with applicable law.

(g)  Notwithstanding anything to the contrary contained herein, any Lender (a
"Granting Lender") may grant to a special purpose funding vehicle (an "SPC"),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Term Loan that such Granting Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Term
Loan, (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Term Loan, the Granting Lender shall be
obligated to make such Term Loan pursuant to the terms hereof and (iii) the
Granting Lender's and the Borrower's obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, the Granting Lender
shall remain solely responsible for the performance thereof, and the Borrower,
the Lenders and the Agents shall continue to deal solely and directly with such
Granting Lender in connection with such Granting Lender's rights and obligations
under this Agreement and the other Loan Documents. The making of a Term Loan by
an SPC hereunder shall utilize the Term Loan Commitment of the Granting Lender
to the same extent, and as if, such Term Loan were made by such Granting Lender.
Each party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other indebtedness of any
SPC, it will not institute against, or join any other person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any state
thereof. In addition, notwithstanding anything to the contrary in this Section
9.6(g), any SPC may (A) with notice to, but without the prior written consent
of, the Borrower and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Term Loans to the
Granting Lender, or with the prior written consent of the Borrower and the
Administrative Agent (which consent shall not be unreasonably withheld) to any
financial institutions providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Term Loans, and
(B) disclose on a confidential basis any non-public information relating to its
Term Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower's consent which will not be unreasonably withheld. In the event
that the consent of all or any portion of the Lenders is required pursuant to
any provision of any Loan Document at a time when any Term Loan is held by any
SPC, such SPC and the Granting Lender that would otherwise have been obligated
to make such Term Loan shall agree between themselves as to which of them shall
be entitled to grant or withhold any consent applicable to such Term Loan, but
such Granting Lender shall communicate with the Administrative Agent and the
Borrower as to the giving or withholding of such consent, and the parties to the
Loan Documents shall be entitled to rely conclusively on the advice by such
Granting Lender as to whether such consent is being granted or withheld. This
paragraph (g) may not be amended without the written consent of any SPC with
Term Loans outstanding at the time of such proposed amendment.

9.7  Adjustments; Set-off. (a)  Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender and except to the
extent that Section 2.19 of this Agreement provides for payments to a
substituted Lender, if any Lender (a "Benefitted Lender") shall at any time
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
7(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender's Obligations, such Benefitted Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender's Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
the Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of Holdings or the Borrower, as the
case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

9.8  Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

9.9  Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



9.10  Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents, the Arranger and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Arranger, any Agent
or any Lender relative to subject matter hereof or thereof not expressly set
forth or referred to herein or in the other Loan Documents.

9.11  GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.12  Submission To Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:

(a)  submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be, at its address set forth in Section 9.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

9.13  Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:

(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

(b)  neither the Arranger, any Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Arranger, the Agents and the Lenders, on the one hand,
and Holdings and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arranger, the Agents and the Lenders or among Holdings, the Borrower and the
Lenders.

9.14  Confidentiality. Each of the Agents and the Lenders agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to the Arranger, any Agent, any other
Lender or any affiliate or Approved Fund of any thereof, (b) to any Participant,
or Assignee, or pledgee of interests permitted to be pledged hereunder (each, a
"Transferee") or prospective Transferee that agrees to comply with the
provisions of this Section, (c) to any of its employees, directors, agents,
attorneys, accountants and other professional advisors who are, or are expected
to be, engaged in evaluating, approving, structuring or administering this
Agreement or otherwise on a "need-to-know basis" if reasonably incidental to the
administration of this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (d) to any
financial institution that is a direct or indirect contractual counterparty in
swap agreements or such contractual counterparty's professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (e) upon the
request or demand of any Governmental Authority (including, without limitation,
bank regulatory authorities) having jurisdiction over it, (f) in response to any
order of any court or other Governmental Authority (including, without
limitation, bank regulatory authorities) or as may otherwise be required
pursuant to any Requirement of Law, (g) in connection with any litigation or
similar proceeding, (h) that has been publicly disclosed other than in breach of
this Section, (i) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender's investment portfolio in connection with
ratings issued with respect to such Lender or (j) in connection with the
exercise of any remedy hereunder or under any other Loan Document.
Notwithstanding anything to the contrary in the foregoing sentence or any other
express or implied agreement, arrangement or understanding, the parties hereto
hereby agree that, from the commencement of discussions with respect to the
financing provided hereunder, any party hereto (and each of its employees,
representatives, or agents) is permitted to disclose to any and all persons,
without limitation of any kind, the tax structure and tax aspects of the
transactions contemplated hereby, and all materials of any kind (including
opinions or other tax analyses) related to such tax structure and tax aspects;
provided, however, that to the extent permitted by law such disclosure shall be
made without disclosing the names or other identifying information of any party,
to the extent not inconsistent with the foregoing.

9.15  Release of Collateral Security and Guarantee Obligations. Notwithstanding
anything to the contrary contained herein or in the Guarantee and Collateral
Agreement, upon request of the Borrower, the Administrative Agent shall (without
notice to or vote or consent of any Lender) take action having the effect of
releasing any Collateral and/or guarantee obligations provided for in the
Guarantee and Collateral Agreement to the extent necessary to permit
consummation, by the relevant Person in accordance with the terms of this
Agreement and the other Loan Documents, of any transaction not prohibited
hereunder or under the Revolving Credit Agreement.

9.16  Accounting Changes. In the event that any "Accounting Change" (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower's financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. "Accounting Change"
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

9.17  Delivery of Lender Addenda. Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent a Lender Addendum duly
executed by such Lender, the Borrower and the Administrative Agent.

9.18  WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

9.19  Effect of Amendment and Restatement of the Existing Term Loan Agreement.
On the Amendment/Restatement Effective Date, the Existing Term Loan Agreement
shall be amended and restated in its entirety. The parties hereto acknowledge
and agree that (a) this Agreement and the other Loan Documents, whether executed
and delivered in connection herewith or otherwise, do not constitute a novation,
payment and reborrowing, or termination of the "Obligations" (as defined in the
Existing Term Loan Agreement) under the Existing Term Loan Agreement as in
effect prior to the Amendment/Restatement Effective Date and which remain
outstanding, (b) such "Obligations" are in all respects continuing (as amended
and restated hereby), (c) the Liens and security interests as granted under the
Security Documents securing payment of such "Obligations" are in all respects
continuing and in full force and effect and (d) references in the Security
Documents to the "Credit Agreement" shall be deemed to be references to this
Agreement and the Revolving Credit Agreement, and to the extent necessary to
effect the foregoing, each such Security Document is hereby deemed amended
accordingly.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

B&G FOODS HOLDINGS CORP.

         

By: /s/ Robert C. Cantwell          

   

Name: Robert C. Cantwell

   

Title: Executive Vice President

         

B&G FOODS, INC.

         

By: /s/ Robert C. Cantwell          

 

Name: Robert C. Cantwell

   

Title: Executive Vice President of Finance

         

LEHMAN BROTHERS INC.,
as Arranger

         

By: /s/ G. Andrew Keith         

   

Name: G. Andrew Keith

   

Title: Senior Vice President

         

LEHMAN COMMERCIAL PAPER INC., as Administrative Agent

         

By: /s/ G. Andrew Keith         

   

Name: G. Andrew Keith

   

Title: Authorized Signatory

 